

114 S425 RS: Homeless Veterans’ Reintegration Programs Reauthorization Act of 2015
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 716114th CONGRESS2d SessionS. 425[Report No. 114–395]IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Mr. Boozman (for himself, Mr. Tester, Mr. Inhofe, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsDecember 7, 2016Reported by Mr. Isakson, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 38, United States Code, to provide for a five-year extension to the homeless
			 veterans reintegration programs and to provide clarification regarding
			 eligibility for services under such programs.
	
 1.Short titleThis Act may be cited as the Homeless Veterans’ Reintegration Programs Reauthorization Act of 2015. 2.Reauthorization of Department of Veterans Affairs homeless veterans reintegration programs (a)Five-Year extension of homeless veterans reintegration programsSection 2021(e)(F) of title 38, United States Code, is amended by striking 2015 and inserting 2020.
			(b)Five-Year extension of homeless women veterans and homeless veterans with children reintegration
 grant programSection 2021A(f)(1) of such title is amended by striking 2015 and inserting 2020. (c)Clarification of eligibility for services under homeless veterans reintegration programsSection 2021(a) of such title is amended by striking reintegration of homeless veterans into the labor force. and inserting the following: reintegration into the labor force of—
				
 (1)homeless veterans; (2)veterans participating in the Department of Veterans Affairs supported housing program for which rental assistance is provided pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19));
 (3)Indians who are veterans and receiving assistance under the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4101 et seq.); and
 (4)veterans who are transitioning from being incarcerated..  1.Short title; table of contents (a)Short titleThis Act may be cited as the Veterans Homeless Programs, Caregiver Services, and Other Improvements Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents. TITLE I—Benefits Sec. 101. Expedited payment of survivors benefits. Sec. 102. Increase in special pension for Medal of Honor recipients. TITLE II—Education matters Sec. 201. Restoration of entitlement to Post-9/11 Educational Assistance for veterans affected by closures of educational institutions. Sec. 202. Modification and improvement of transfer of unused Post-9/11 Educational Assistance to family members. Sec. 203. Codification and improvement of election process for Post-9/11 Educational Assistance. Sec. 204. Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of educational institutions. Sec. 205. Improved role of State approving agencies in administration of veterans educational benefits. Sec. 206. Modification of criteria used to approve courses for purposes of veterans educational benefits. Sec. 207. Surveys for compliance of educational institutions and training establishments with requirements relating to administration of veterans educational benefits. Sec. 208. Modification of requirements for approval for purposes of educational assistance provided by Department of Veterans Affairs of programs designed to prepare individuals for licensure or certification. Sec. 209. Expansion of Yellow Ribbon G.I. Education Enhancement Program. Sec. 210. Consideration of certain time spent receiving medical care from Secretary of Defense as active duty for purposes of eligibility for Post-9/11 Educational Assistance. TITLE III—Homeless veterans matters Sec. 301. Expansion of definition of homeless veteran for purposes of benefits under the laws administered by the Secretary of Veterans Affairs. Sec. 302. Increased per diem payments for transitional housing assistance that becomes permanent housing for homeless veterans. Sec. 303. Expansion of Department of Veterans Affairs authority to provide dental care to homeless veterans. Sec. 304. Clarification of eligibility for services under homeless veterans reintegration programs. Sec. 305. Program to improve retention of housing by formerly homeless veterans and veterans at risk of becoming homeless. Sec. 306. Pilot program on provision of intensive case management interventions to homeless veterans who receive the most health care from the Department of Veterans Affairs. Sec. 307. Establishment of National Center on Homelessness Among Veterans. Sec. 308. Partnerships with public and private entities to provide legal services to homeless veterans and veterans at risk of homelessness. Sec. 309. Administrative improvements to grant and per diem programs of Department of Veterans Affairs. Sec. 310. Repeal of requirement for annual reports on assistance to homeless veterans. Sec. 311. Comptroller General of the United States study on homeless veterans programs of Department of Veterans Affairs. Sec. 312. Requirement for Department of Veterans Affairs to assess comprehensive service programs for homeless veterans. Sec. 313. Report on outreach relating to increasing the amount of housing available to veterans. TITLE IV—Health care matters Sec. 401. Short title. Subtitle A—Employment of directors and health care providers Sec. 411. Extension of period for increase in graduate medical education residency positions at medical facilities of the Department of Veterans Affairs. Sec. 412. Modification of hours of employment for physicians and physician assistants employed by the Department of Veterans Affairs. Sec. 413. Requirement that physician assistants employed by the Department of Veterans Affairs receive competitive pay. Sec. 414. Establishment of positions of Directors of Veterans Integrated Service Networks in Office of Under Secretary for Health of Department of Veterans Affairs and modification of qualifications for Medical Directors. Sec. 415. Pay for Medical Directors and Directors of Veterans Integrated Service Networks. Sec. 416. Additional requirements for hiring of health care providers by Department of Veterans Affairs. Sec. 417. Provision of information on health care providers of Department of Veterans Affairs to State medical boards. Sec. 418. Report on compliance by Department of Veterans Affairs with reviews of health care providers leaving the Department or transferring to other facilities. Subtitle B—Opioid therapy and pain management Sec. 421. Guidelines on management of opioid therapy by Department of Veterans Affairs and Department of Defense and implementation of such guidelines by Department of Veterans Affairs. Sec. 422. Improvement of opioid safety measures by Department of Veterans Affairs. Sec. 423. Enhancement of joint working group on pain management of the Department of Veterans Affairs and the Department of Defense. Sec. 424. Establishment of pain management boards of Department of Veterans Affairs. Sec. 425. Review, investigation, and report on use of opioids in treatment by Department of Veterans Affairs. Subtitle C—Patient advocacy Sec. 431. Establishment of Office of Patient Advocacy of the Department of Veterans Affairs. Sec. 432. Community meetings on improving care from Department of Veterans Affairs. Sec. 433. Improvement of awareness of patient advocacy program and patient bill of rights of Department of Veterans Affairs. Sec. 434. Comptroller General Report on Patient Advocacy Program of Department of Veterans Affairs. Subtitle D—Complementary and integrative health Sec. 441. Expansion of research and education on and delivery of complementary and integrative health to veterans. Sec. 442. Pilot program on integration of complementary and integrative health within Department of Veterans Affairs medical centers. Subtitle E—Family caregivers Sec. 451. Expansion of family caregiver program of Department of Veterans Affairs. Sec. 452. Implementation of information technology system of Department of Veterans Affairs to assess and improve the family caregiver program. Sec. 453. Modifications to annual evaluation report on caregiver program of Department of Veterans Affairs. Sec. 454. Advisory committee on caregiver policy. Sec. 455. Comprehensive study on seriously injured veterans and their caregivers. Subtitle F—Health care agreements Sec. 461. Authorization of agreements between the Department of Veterans Affairs and non-Department extended care providers. Sec. 462. Modification of authority to enter into agreements with State homes to provide nursing home care. TITLE V—Other matters Sec. 501. Extension of temporary increase in number of judges on United States Court of Appeals for Veterans Claims. Sec. 502. Repeal inapplicability of modification of basic allowance for housing to benefits under laws administered by Secretary of Veterans Affairs. Sec. 503. Department of Veterans Affairs program of internal audits. Sec. 504. Improvement of training for managers.  IBenefits 101.Expedited payment of survivors benefits (a)In generalSection 5101(a)(1) of title 38, United States Code, is amended—
 (1)by striking A specific and inserting (A) Except as provided in subparagraph (B), a specific; and (2)by adding at the end the following new subparagraph:
						
 (B)(i)The Secretary may pay benefits under chapters 13 and 15 and sections 2302, 2307, and 5121 of this title to a survivor of a veteran who has not filed a formal claim if the Secretary determines that the record contains sufficient evidence to establish the entitlement of the survivor to such benefits.
 (ii)For purposes of this subparagraph and section 5110 of this title, the date on which the Secretary is notified of the death of the veteran shall be treated as the date of the receipt of the survivor's application for benefits described in clause (i)..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to claims for benefits based on a death occurring on or after the date of the enactment of this Act.
				102.Increase in special pension for Medal of Honor recipients
 (a)In generalSection 1562(a) of title 38, United States Code, is amended by striking $1,000 and inserting $3,000. (b)Effective date (1)In generalThe amendment made by subsection (a) shall take effect on the date that is—
 (A)except as provided in subparagraph (B), one year after the date of the enactment of this Act; and (B)in the case that the date that is one year after the date of the enactment of this Act is not the first day of a month, the first day of the first month beginning after the date that is one year after the date of the enactment of this Act.
						(2)Delay of annual cost of living adjustment
 (A)In generalThe Secretary shall not make an increase pursuant to section 1562(e) of such title effective December 1, 2016, if the amendment made by subsection (a) takes effect before such date.
 (B)ResumptionIn the case that the Secretary, pursuant to subparagraph (A), does not make an increase pursuant to section 1562(e) of such title effective December 1, 2016, the Secretary shall resume making increases pursuant to such section with the first such increase effective December 1, 2017.
						IIEducation matters
			201.Restoration of entitlement to Post-9/11 Educational Assistance for veterans affected by
			 closures of educational institutions
				(a)Educational assistance
 (1)In generalSection 3312 of title 38, United States Code, is amended by adding at the end the following new subsection:
						
							(d)Discontinuation of education due to closure of educational institution
 (1)In generalAny payment of educational assistance described in paragraph (2) shall not— (A)be charged against any entitlement to educational assistance of the individual concerned under this chapter; or
 (B)be counted against the aggregate period for which section 3695 of this title limits the individual’s receipt of educational assistance under this chapter.
 (2)Description of payment of educational assistanceSubject to paragraph (3), the payment of educational assistance described in this paragraph is the payment of such assistance to an individual for pursuit of a course or courses under this chapter if the Secretary finds that the individual—
 (A)was forced to discontinue such course pursuit as a result of a permanent closure of an educational institution; and
 (B)did not receive credit, or lost training time, toward completion of the program of education being pursued at the time of such closure.
 (3)Period for which payment not chargedThe period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate of—
 (A)the portion of the period of enrollment in the course or courses from which the individual failed to receive credit or with respect to which the individual lost training time, as determined under paragraph (2)(B), and
 (B)the period by which a monthly stipend is extended under section 3680(a)(2)(B) of this title..
 (2)ApplicabilitySubsection (d) of such section, as added by paragraph (1), shall apply with respect to courses and programs of education discontinued as described in paragraph (2) of such subsection in fiscal year 2015 or any fiscal year thereafter.
					(b)Monthly housing stipend
 (1)In generalSection 3680(a) of such title is amended— (A)by striking the matter after paragraph (3)(B);
 (B)in paragraph (3), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (C)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively;
 (D)in the matter before subparagraph (A), as redesignated, in the first sentence, by striking Payment of and inserting (1) Except as provided in paragraph (2), payment of; and (E)by adding at the end the following new paragraph (2):
							
 (2)Notwithstanding paragraph (1), the Secretary may, pursuant to such regulations as the Secretary shall prescribe, continue to pay allowances to eligible veterans and eligible persons enrolled in courses set forth in paragraph (1)(A)—
 (A)during periods when schools are temporarily closed under an established policy based on an Executive order of the President or due to an emergency situation, except that the total number of weeks for which allowances may continue to be so payable in any 12-month period may not exceed four weeks; or
 (B)solely for the purpose of awarding a monthly housing stipend described in section 3313 of this title, during periods following a permanent school closure, except that payment of such a stipend may only be continued until the earlier of—
 (i)the date of the end of the term, quarter, or semester during which the school closure occurred; and
 (ii)the date that is 4 months after the date of the school closure..
 (2)Conforming amendmentParagraph (1)(C)(ii) of such section, as redesignated, is amended by striking described in subclause (A) of this clause and inserting described in clause (i). 202.Modification and improvement of transfer of unused Post-9/11 Educational Assistance to family members (a)Eligibility requirementsSubsection (b)(1) of section 3319 of title 38, United States Code, is amended—
 (1)by striking six years and inserting ten years; and (2)by striking four more years and inserting two more years.
 (b)Commencement of useSubsection (g)(1)(A) of such section is amended by striking six years and inserting ten years. (c)Rate of paymentSubsection (h)(3)(B) of such section is amended by inserting before the period at the end the following: , except that the amount of the monthly stipend described in subsection (c)(1)(B) or (g)(3)(A)(ii) of section 3313, as the case may be, shall be payable in an amount equal to 50 percent of the amount of such stipend that would otherwise be payable under this chapter to the individual making the transfer.
 (d)Technical correctionSuch section is further amended by striking armed forces each place it appears and inserting Armed Forces. (e)ApplicabilityThe amendments made by subsections (a) through (c) shall apply with respect to an election to transfer entitlement under section 3319 of title 38, United States Code, that is made on or after the date that is 180 days after the date of the enactment of this Act.
				203.Codification and improvement of election process for Post-9/11 Educational Assistance
 (a)In generalSubchapter III of chapter 33 of title 38, United States Code, is amended by adding at the end the following new section:
					
						3326.Election to receive educational assistance
 (a)Individuals eligible to elect participation in post-9/11 educational assistanceAn individual may elect to receive educational assistance under this chapter if such individual— (1)as of August 1, 2009—
 (A)is entitled to basic educational assistance under chapter 30 of this title and has used, but retains unused, entitlement under that chapter;
 (B)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 and has used, but retains unused, entitlement under the applicable chapter;
 (C)is entitled to basic educational assistance under chapter 30 of this title but has not used any entitlement under that chapter;
 (D)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 but has not used any entitlement under such chapter;
 (E)is a member of the Armed Forces who is eligible for receipt of basic educational assistance under chapter 30 of this title and is making contributions toward such assistance under section 3011(b) or 3012(c) of this title; or
 (F)is a member of the Armed Forces who is not entitled to basic educational assistance under chapter 30 of this title by reason of an election under section 3011(c)(1) or 3012(d)(1) of this title; and
 (2)as of the date of the individual’s election under this paragraph, meets the requirements for entitlement to educational assistance under this chapter.
 (b)Cessation of contributions toward GI billEffective as of the first month beginning on or after the date of an election under subsection (a) of an individual described by paragraph (1)(E) of that subsection, the obligation of the individual to make contributions under section 3011(b) or 3012(c) of this title, as applicable, shall cease, and the requirements of such section shall be deemed to be no longer applicable to the individual.
							(c)Revocation of remaining transferred entitlement
 (1)Election to revokeIf, on the date an individual described in paragraph (1)(A) or (1)(C) of subsection (a) makes an election under that subsection, a transfer of the entitlement of the individual to basic educational assistance under section 3020 of this title is in effect and a number of months of the entitlement so transferred remain unutilized, the individual may elect to revoke all or a portion of the entitlement so transferred that remains unutilized.
 (2)Availability of revoked entitlementAny entitlement revoked by an individual under this paragraph shall no longer be available to the dependent to whom transferred, but shall be available to the individual instead for educational assistance under chapter 33 of this title in accordance with the provisions of this section.
 (3)Availability of unrevoked entitlementAny entitlement described in paragraph (1) that is not revoked by an individual in accordance with that paragraph shall remain available to the dependent or dependents concerned in accordance with the current transfer of such entitlement under section 3020 of this title.
								(d)Post-9/11 educational assistance
 (1)In generalSubject to paragraph (2) and except as provided in subsection (e), an individual making an election under subsection (a) shall be entitled to educational assistance under this chapter in accordance with the provisions of this chapter, instead of basic educational assistance under chapter 30 of this title, or educational assistance under chapter 107, 1606, or 1607 of title 10, as applicable.
 (2)Limitation on entitlement for certain individualsIn the case of an individual making an election under subsection (a) who is described by paragraph (1)(A) of that subsection, the number of months of entitlement of the individual to educational assistance under this chapter shall be the number of months equal to—
 (A)the number of months of unused entitlement of the individual under chapter 30 of this title, as of the date of the election, plus
 (B)the number of months, if any, of entitlement revoked by the individual under subsection (c)(1). (e)Continuing entitlement to educational assistance not available under 9/11 assistance program (1)In generalIn the event educational assistance to which an individual making an election under subsection (a) would be entitled under chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable, is not authorized to be available to the individual under the provisions of this chapter the individual shall remain entitled to such educational assistance in accordance with the provisions of the applicable chapter.
 (2)Charge for use of entitlementThe utilization by an individual of entitlement under paragraph (1) shall be chargeable against the entitlement of the individual to educational assistance under this chapter at the rate of one month of entitlement under this chapter for each month of entitlement utilized by the individual under paragraph (1) (as determined as if such entitlement were utilized under the provisions of chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable).
								(f)Additional post-9/11 assistance for members having made contributions toward GI bill
 (1)Additional assistanceIn the case of an individual making an election under subsection (a) who is described by subparagraph (A), (C), or (E) of paragraph (1) of that subsection, the amount of educational assistance payable to the individual under this chapter as a monthly stipend payable under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), shall be the amount otherwise payable as a monthly stipend under the applicable paragraph increased by the amount equal to—
 (A)the total amount of contributions toward basic educational assistance made by the individual under section 3011(b) or 3012(c) of this title, as of the date of the election, multiplied by
 (B)the fraction— (i)the numerator of which is—
 (I)the number of months of entitlement to basic educational assistance under chapter 30 of this title remaining to the individual at the time of the election; plus
 (II)the number of months, if any, of entitlement under chapter 30 revoked by the individual under subsection (c)(1); and
 (ii)the denominator of which is 36 months. (2)Months of remaining entitlement for certain individualsIn the case of an individual covered by paragraph (1) who is described by subsection (a)(1)(E), the number of months of entitlement to basic educational assistance remaining to the individual for purposes of paragraph (1)(B)(i)(II) shall be 36 months.
 (3)Timing of paymentThe amount payable with respect to an individual under paragraph (1) shall be paid to the individual together with the last payment of the monthly stipend payable to the individual under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), before the exhaustion of the individual’s entitlement to educational assistance under this chapter.
								(g)Continuing entitlement to additional assistance for critical skills or speciality and additional
 serviceAn individual making an election under subsection (a)(1) who, at the time of the election, is entitled to increased educational assistance under section 3015(d) of this title, or section 16131(i) of title 10, or supplemental educational assistance under subchapter III of chapter 30 of this title, shall remain entitled to such increased educational assistance or supplemental educational assistance in the utilization of entitlement to educational assistance under this chapter, in an amount equal to the quarter, semester, or term, as applicable, equivalent of the monthly amount of such increased educational assistance or supplemental educational assistance payable with respect to the individual at the time of the election.
							(h)Alternative election by Secretary
 (1)In generalIn the case of an individual who, on or after January 1, 2016, submits to the Secretary an election under this section that the Secretary determines is clearly against the interests of the individual, or who fails to make an election under this section, the Secretary may make an alternative election on behalf of the individual that the Secretary determines is in the best interests of the individual.
 (2)NoticeIf the Secretary makes an election on behalf of an individual under this subsection, the Secretary shall notify the individual by not later than seven days after making such election and shall provide the individual with a 30-day period, beginning on the date of the individual’s receipt of such notice, during which the individual may modify or revoke the election made by the Secretary on the individual’s behalf. The Secretary shall include, as part of such notice, a clear statement of why the alternative election made by the Secretary is in the best interests of the individual as compared to the election submitted by the individual. The Secretary shall provide the notice required under this paragraph by electronic means whenever possible.
 (i)Irrevocability of electionsAn election under subsection (a) or (c)(1) is irrevocable.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					3326. Election to receive educational assistance..
 (c)Conforming repealSubsection (c) of section 5003 of the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252; 38 U.S.C. 3301 note) is hereby repealed.
				204.Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of
			 educational institutions
 (a)In generalSection 3684(a) of title 38, United States Code, is amended— (1)in paragraph (1), by inserting 32, 33, after 31,; and
 (2)by adding at the end the following new paragraph:  (4)For purposes of this subsection, the term educational institution may include a group, district, or consortium of separately accredited educational institutions located in the same State that are organized in a manner that facilitates the centralized reporting of the enrollments in such group, district, or consortium of institutions..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to reports submitted on or after the date of the enactment of this Act.
				205.Improved role of State approving agencies in administration of veterans educational benefits
 (a)Approval of certain coursesSection 3672(b)(2)(A) of title 38, United States Code, is amended by striking the following and all that follows through the colon and inserting the following: a program of education is deemed to be approved for purposes of this chapter if a State approving agency determines that the program is one of the following programs:.
 (b)Approval of other coursesSection 3675 of such title amended— (1)in subsection (a)(1)—
 (A)by striking The Secretary or a State approving agency and inserting A State approving agency, or the Secretary when acting in the role of a State approving agency,; and (B)by striking offered by proprietary for-profit educational institutions and inserting not covered by section 3672 of this title; and
 (2)in subsection (b)— (A)in the matter before paragraph (1), by striking the Secretary or the State approving agency and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency,; and
 (B)in paragraph (1), by striking the Secretary or the State approving agency and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency. 206.Modification of criteria used to approve courses for purposes of veterans educational benefits (a)Nonaccredited coursesSection 3676(c)(14) of title 38, United States Code, is amended by inserting before the period the following: if the Secretary, in consultation with the State approving agency and pursuant to regulations prescribed to carry out this paragraph, determines such criteria are necessary and treat public, private, and proprietary for-profit educational institutions equitably.
 (b)Accredited coursesSection 3675(b)(3) of such title is amended by striking and (3) and inserting (3), and (14). (c)ApplicationThe amendment made by subsection (a) shall apply with respect to—
 (1)criteria developed pursuant to paragraph (14) of subsection (c) of section 3676 of title 38, United States Code, on or after January 1, 2013; and
 (2)an investigation conducted under such subsection that is covered by a reimbursement of expenses paid by the Secretary of Veterans Affairs to a State pursuant to section 3674 of such title on or after October 1, 2015.
					207.Surveys for compliance of educational institutions and training establishments with requirements
			 relating to administration of veterans educational benefits
 (a)In generalSection 3693 of title 38, United States Code, is amended— (1)by striking subsection (a) and inserting the following new subsection (a):
						
 (a)(1)(A)Except as provided in subsection (b), the Secretary shall conduct an annual compliance survey of educational institutions and training establishments offering one or more courses approved for the enrollment of eligible veterans or persons if at least 20 such veterans or persons are enrolled in any such course.
 (B)The Secretary shall—
 (i)design the compliance surveys to ensure that such institutions or establishments, as the case may be, and approved courses are in compliance with all applicable provisions of chapters 30 through 36 of this title;
 (ii)survey each such educational institution and training establishment not less than once during every two-year period; and
 (iii)assign not fewer than one education compliance specialist to work on compliance surveys in any year for each 40 compliance surveys required to be made under this section for such year.
 (2)The Secretary, in consultation with the State approving agencies, shall— (A)annually determine the parameters of the surveys required under paragraph (1); and
 (B)not later than September 1 of each year, make available to the State approving agencies a list of the educational institutions and training establishments that will be surveyed during the fiscal year following the date of making such list available.; and
 (2)by adding at the end the following new subsection:  (c)In this section, the terms educational institution and training establishment have the meaning given such terms in section 3452 of this title..
 (b)Conforming amendmentsSubsection (b) of such section is amended— (1)by striking subsection (a) of this section for an annual compliance survey and inserting subsection (a)(1) for a compliance survey;
 (2)by striking institution and inserting educational institution or training establishment; and (3)by striking institution's demonstrated record of compliance and inserting record of compliance of such institution or establishment.
					208.Modification of requirements for approval for purposes of educational assistance provided by
			 Department of Veterans Affairs of programs designed to prepare individuals
			 for licensure or certification
 (a)Approval of non-Accredited coursesSubsection (c) of section 3676 of title 38, United States Code, as amended by section 206, is further amended—
 (1)by redesignating paragraph (14) as paragraph (16); and (2)by inserting after paragraph (13) the following new paragraphs:
						
 (14)In the case of a course designed to prepare an individual for licensure or certification in a State, the course—
 (A)meets any instructional curriculum licensure or certification requirements of such State; and
 (B)in the case of a course designed to prepare an individual for licensure to practice law in a State, is accredited by an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b).
 (15)In the case of a course designed to prepare an individual for employment pursuant to standards developed by a board or agency of a State in an occupation that requires approval, licensure, or certification, the course—
 (A)meets such standards; and (B)in the case of a course designed to prepare an individual for licensure to practice law in a State, is accredited by an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b)..
 (b)ExceptionsSuch section is further amended by adding at the end the following new subsection:  (f)(1)The Secretary may waive the requirements of paragraph (14) or (15) of subsection (c) in the case of a course of education offered by an educational institution (either accredited or not accredited) if the Secretary determines all of the following:
 (A)The course did not meet the requirements of such paragraph at any time during the two-year period preceding the date of the waiver.
 (B)The waiver furthers the purposes of the educational assistance programs administered by the Secretary or would further the education interests of individuals eligible for assistance under such programs.
 (C)The educational institution does not provide any commission, bonus, or other incentive payment based directly or indirectly on success in securing enrollments or financial aid to any persons or entities engaged in any student recruiting or admission activities or in making decisions regarding the award of student financial assistance, except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance.
 (2)Not later than 30 days after the date on which the Secretary issues a waiver under paragraph (1), the Secretary shall submit to Congress notice of such waiver and a justification for issuing such waiver..
 (c)Approval of accredited coursesSection 3675(b)(3) of such title, as amended by section 206, is further amended— (1)by striking and (14) and inserting (14), (15), and (16); and
 (2)by inserting before the period at the end the following: (or, with respect to such paragraphs (14) and (15), the requirements under such paragraphs are waived pursuant to subsection (f)(1) of section 3676 of this title).
					(d)Approval of accredited standard college degree programs offered at public or not-for-profit
 educational institutionsSection 3672(b)(2) of such title is amended— (1)in subparagraph (A)(i), by striking An accredited and inserting Except as provided in subparagraph (C), an accredited; and
 (2)by adding at the end the following new subparagraph:  (C)A course that is described in both subparagraph (A)(i) of this paragraph and in paragraph (14) or (15) of section 3676(c) of this title shall not be deemed to be approved for purposes of this chapter unless—
 (i)a State approving agency, or the Secretary when acting in the role of a State approving agency, determines that the course meets the applicable criteria in such paragraphs; or
 (ii)the Secretary issues a waiver for such course under section 3676(f)(1) of this title.. (e)Disapproval of coursesSection 3679 of such title is amended by adding at the end the following new subsection:
					
 (d)Notwithstanding any other provision of this chapter, the Secretary or the applicable State approving agency shall disapprove a course of education described in paragraph (14) or (15) of section 3676(c) of this title unless the educational institution providing the course of education—
 (1)publicly discloses any conditions or additional requirements, including training, experience, or examinations, required to obtain the license, certification, or approval for which the course of education is designed to provide preparation; and
 (2)makes each disclosure required by paragraph (1) in a manner that the Secretary considers prominent.. (f)ApplicabilityIf after enrollment in a course of education that is subject to disapproval by reason of an amendment made by this Act, an individual pursues one or more courses of education at the same educational institution while remaining continuously enrolled (other than during regularly scheduled breaks between courses, semesters, or terms) at that institution, any course so pursued by the individual at that institution while so continuously enrolled shall not be subject to disapproval by reason of such amendment.
				209.Expansion of Yellow Ribbon
			 G.I. Education Enhancement Program
				(a)In
 generalSection 3317(a) of title 38, United States Code, is amended by striking in paragraphs (1) and (2) and inserting in paragraphs (1), (2), and (9).
				(b)Effective
 dateThe amendment made by subsection (a) shall apply with respect to academic years beginning after the date that is one year after the date of the enactment of this Act.
				210.Consideration of certain time spent receiving medical care from Secretary of Defense as active duty
			 for purposes of eligibility for Post-9/11 Educational Assistance
 (a)In generalSection 3301(1)(B) of title 38, United States Code, is amended by inserting 12301(h), after 12301(g),. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act and shall apply with respect to assistance provided under chapter 33 of such title on and after the date that is one year after the date of the enactment of this Act.
				IIIHomeless veterans matters
			301.Expansion of
			 definition of homeless veteran for purposes of benefits under the laws
 administered by the Secretary of Veterans AffairsSection 2002(1) of title 38, United States Code, is amended by striking in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)) and inserting in subsection (a) or (b) of section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).
			302.Increased per
			 diem payments for transitional housing assistance that becomes permanent
 housing for homeless veteransSection 2012(a)(2) of title 38, United States Code, is amended—
 (1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
 (2)in subparagraph (C), as redesignated, by striking in subparagraph (D) and inserting in subparagraph (E);
 (3)in subparagraph (D), as redesignated, by striking under subparagraph (B) and inserting under subparagraph (C);
 (4)in subparagraph (E), as redesignated, by striking in subparagraphs (B) and (C) and inserting in subparagraphs (C) and (D); and
 (5)in subparagraph (A)—
 (A)by striking The rate and inserting Except as otherwise provided in subparagraph (B), the rate; and
 (B)by striking under subparagraph (B) and all that follows through the end and inserting the following: “under subparagraph (C).
						
 (B)(i)Except as provided in clause (ii), in no case may the rate determined under this paragraph exceed the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section.
 (ii)In the case of services furnished to a homeless veteran who is placed in housing that will become permanent housing for the veteran upon termination of the furnishing of such services to such veteran, the maximum rate of per diem authorized under this section is 150 percent of the rate described in clause (i)..
					303.Expansion of
			 Department of Veterans Affairs authority to provide dental care to
			 homeless
			 veterans
 (a)In generalSubsection (b) of section 2062 of title 38, United States Code, is amended to read as follows:
					
						(b)Eligible
 veterans(1)Subsection (a) applies to a veteran who—
 (A)is enrolled for care under section 1705(a) of this title; and
 (B)for a period of 60 consecutive days, is receiving—
 (i)assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); or
 (ii)care (directly or by contract) in any of the following settings:
 (I)A domiciliary under section 1710 of this title.
 (II)A therapeutic residence under section 2032 of this title.
 (III)Community residential care coordinated by the Secretary under section 1730 of this title.
 (IV)A setting for which the Secretary provides funds for a grant and per diem provider.
 (2)For purposes of paragraph (1), in determining whether a veteran has received assistance or care for a period of 60 consecutive days, the Secretary may disregard breaks in the continuity of assistance or care for which the veteran is not responsible..
 (b)Effective dateSubsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.
 304.Clarification of eligibility for services under homeless veterans reintegration programsSection 2021(a) of title 38, United States Code, is amended by striking reintegration of homeless veterans into the labor force. and inserting the following: reintegration into the labor force of—  (1)homeless veterans;
 (2)veterans participating in the Department of Veterans Affairs supported housing program for which rental assistance is provided pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19));
 (3)Indians who are veterans and receiving assistance under the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4101 et seq.); and
 (4)veterans who are transitioning from being incarcerated.. 305.Program to improve retention of housing by formerly homeless veterans and veterans at risk of becoming homeless (a)Program required (1)In generalSubchapter II of chapter 20 of title 38, United States Code, is amended—
 (A)by redesignating section 2013 as section 2014; and (B)by inserting after section 2012 the following new section 2013:
							
								2013.Program to improve retention of housing by formerly homeless veterans and veterans at risk of
			 becoming homeless
 (a)Program requiredThe Secretary shall carry out a program under which the Secretary shall provide case management services to improve the retention of housing by veterans who were previously homeless and are transitioning to permanent housing and veterans who are at risk of becoming homeless.
 (b)Grants(1)The Secretary shall carry out the program through the award of grants. (2)(A)In awarding grants under paragraph (1), the Secretary shall give priority to organizations that demonstrate a capability to provide case management services as described in subsection (a), particularly organizations that are successfully providing or have successfully provided transitional housing services using amounts provided by the Secretary under sections 2012 and 2061 of this title.
 (B)In giving priority under subparagraph (A), the Secretary shall give extra priority to an organization described in such subparagraph that—
 (i)voluntarily stops receiving amounts provided by the Secretary under sections 2012 and 2061 of this title; and
 (ii)converts a facility that the organization used to provide transitional housing services into a facility that the organization uses to provide permanent housing that meets housing quality standards established under section 8(o)(8)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)(B)).
 (C)In any case in which a facility, with respect to which a person received a grant for construction, rehabilitation, or acquisition under section 2011 of this title, is converted as described in subparagraph (B)(ii), such conversion shall be considered to have been carried out pursuant to the needs of the Department and such person shall not be considered in non-compliance with the terms of such grant by reason of such conversion..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2013 and inserting the following new items:
						2013. Program to improve retention of housing by formerly homeless veterans and veterans at risk of
			 becoming homeless.2014. Authorization of appropriations..
 (b)RegulationsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations to carry out section 2013 of such title, as added by subsection (a)(1)(B).
				(c)Report
 (1)In generalNot later than June 1, 2019, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program required by section 2013 of such title, as added by subsection (a)(1)(B).
 (2)ContentsThe report submitted under paragraph (1) shall include assessments of the following: (A)The percentage of veterans who received case management services under the program who were able to retain permanent housing by the end of the program, disaggregated by each recipient of a grant under such section.
 (B)The percentage of veterans who received case management services under the program who were not in permanent housing at the end of the program, disaggregated by housing status and reason for failing to retain permanent housing under the program.
 (C)The use by veterans who received case management services under the program of housing assistance furnished by the Department of Veterans Affairs, including a comparison of the use of such assistance by such veterans before and after receiving such services.
 (D)An assessment of the employment status of veterans who received case management services under the program, including a comparison of the employment status of such veterans before and after receiving such services.
						306.Pilot program on provision of intensive case management interventions to homeless veterans who
			 receive the most health care from the Department of Veterans Affairs
 (a)Pilot program requiredNot later than September 1, 2016, the Secretary of Veterans Affairs shall commence a pilot program to assess the feasibility and advisability of providing intensive case management interventions to covered veterans.
 (b)Covered veteransFor purposes of the pilot program, a covered veteran is a veteran who is enrolled in— (1)the homeless registry of the Department; and
 (2)the system of annual patient enrollment established and operated by the Secretary under section 1705(a) of title 38, United States Code.
					(c)Location
 (1)In generalThe Secretary shall carry out the pilot program at not fewer than six locations selected by the Secretary for purposes of the pilot program as follows:
 (A)Not fewer than three locations in cities that have the largest populations of homeless veterans in the United States.
 (B)Not fewer than three locations in suburban or rural settings. (2)Interaction and coordination with community organizationsIn selecting locations under paragraph (1), the Secretary shall only select locations in areas in which the Secretary determines that there is a high degree of interaction and coordination between the Department and community organizations that provide housing and social services for veterans, such as outreach, employment, and financial assistance for homeless veterans, veterans at risk of becoming homeless, and low-income veterans.
					(d)Provision of intensive case management interventions
 (1)Minimum number of veterans to receive interventionsIn carrying out the program at each location selected under subsection (c), the Secretary shall provide intensive case management interventions to not fewer than 20 covered veterans at each such location who the Secretary determines are the covered veterans at such location who receive the most health care and related services furnished by the Department of Veterans Affairs.
 (2)Nature of interventionsThe intensive case management interventions provided to covered veterans under paragraph (1) shall include assistance with gaining and maintaining access to such housing and services, including benefits and services to which covered veterans may be entitled or eligible under the laws administered by the Secretary, as may be necessary to improve the stability of their housing and the appropriateness of the health care that they receive.
					(e)Report
 (1)In generalNot later than December 1, 2018, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the pilot program carried out under this section.
 (2)ContentsThe report submitted under paragraph (1) shall include assessments of the following: (A)The types and frequencies of intensive case management interventions provided under the pilot program.
 (B)The housing status of each veteran who received an intensive case management intervention under the pilot program.
 (C)The employment status of each veteran who received an intensive case management intervention under the pilot program, including a comparison of the employment status of such veteran before and after receiving such intervention.
 (D)The use by veterans who received intensive case management interventions under the pilot program of health care and related services furnished by the Department of Veterans Affairs and the costs incurred by the Department in furnishing such care and services, including a comparison of the use by such veterans of such care and services and the costs incurred from furnishing such care and services before and after receiving such interventions.
 (E)The number of veterans who received intensive case management interventions under the pilot program, disaggregated by whether the intensive case management intervention was provided in a location described in subparagraph (A) or (B) of subsection (c)(1).
 (F)The costs incurred by the Department in carrying out the pilot program, disaggregated by provision of intensive case management interventions in locations described in subparagraphs (A) and (B) of such subsection.
 (G)An estimate of the costs the Department would have incurred for the provision of health care and associated services to covered veterans but for the provision of intensive case management interventions under the pilot program, disaggregated by provision of intensive case management interventions in locations described in subparagraphs (A) and (B) of subsection (c)(1).
						307.Establishment of National Center on Homelessness Among Veterans
 (a)In generalSubchapter VII of chapter 20 of title 38, United States Code, is amended by adding at the end the following new section:
					
						2067.National Center on Homelessness Among Veterans
 (a)In general(1)The Secretary shall establish and operate a center to carry out the functions described in subsection (b).
 (2)The center established under paragraph (1) shall be known as the National Center on Homelessness Among Veterans. (3)To the degree practicable, the Secretary shall operate the center established under paragraph (1) independently of the other programs of the Department that address homelessness among veterans.
 (b)FunctionsThe functions described in this subsection are as follows: (1)To carry out and promote research into the causes and contributing factors to veteran homelessness.
 (2)To assess the effectiveness of programs of the Department to meet the needs of homeless veterans. (3)To identify and disseminate best practices with regard to housing stabilization, income support, employment assistance, community partnerships, and such other matters as the Secretary considers appropriate with respect to addressing veteran homelessness.
 (4)To integrate evidence-based and best practices, policies, and programs into programs of the Department for homeless veterans and veterans at risk of homelessness and to ensure that the staff of the Department and community partners can implement such practices, policies, and programs.
 (5)To serve as a resource center for, and promote and seek to coordinate the exchange of information regarding, all research and training activities carried out by the Department and by other Federal and non-Federal entities with respect to veteran homelessness..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by inserting after the item relating to section 2066 the following new item:
					2067. National Center on Homelessness Among Veterans..
				308.Partnerships
			 with public and private entities to provide legal services to homeless
			 veterans
			 and veterans at risk of homelessness
				(a)In
 generalChapter 20 of title 38, United States Code, is amended by inserting after section 2022 the following new section:
					
						2022A.Partnerships
				with public and private entities to provide legal services to
			 homeless veterans
				and veterans at risk of homelessness
							(a)Partnerships
 authorizedSubject to the availability of funds for that purpose, the Secretary may enter into partnerships with public or private entities to fund a portion of the general legal services specified in subsection (c) that are provided by such entities to homeless veterans and veterans at risk of homelessness.
 (b)Locations(1)The Secretary shall ensure that, to the extent practicable, partnerships under this section are made with entities equitably distributed across the geographic regions of the United States, including rural communities, tribal lands of the United States, Native Americans, and tribal organizations.
 (2)In this subsection, the terms Native American and tribal organization have the meanings given such terms in section 3765 of this title. (c)Legal servicesLegal services specified in this subsection include legal services provided by public or private entities that address the needs of homeless veterans and veterans at risk of homelessness, such as the following:
 (1)Legal services related to housing, including eviction defense and representation in landlord-tenant cases.
 (2)Legal services related to family law, including assistance in court proceedings for child support, divorce, and estate planning.
 (3)Legal services related to income support, including assistance in obtaining public benefits.
 (4)Legal services related to criminal defense, including defense in matters symptomatic of homelessness, such as outstanding warrants, fines, and driver's license revocation, to reduce recidivism and facilitate the overcoming of reentry obstacles in employment or housing.
 (d)ConsultationIn developing and carrying out partnerships under this section, the Secretary shall, to the extent practicable, consult with public and private entities—
 (1)for assistance in identifying and contacting organizations described in subsection (c); and
 (2)to coordinate appropriate outreach relationships with such organizations.
 (e)ReportsThe Secretary may require entities that have entered into partnerships under this section to submit to the Secretary periodic reports on legal services provided to homeless veterans and veterans at risk of homelessness pursuant to such partnerships..
				(b)Clerical
 amendmentThe table of sections at the beginning of chapter 20 of such title is amended by adding after the item relating to section 2022 the following new item:
					2022A. Partnerships with public
				and private entities to provide legal services to homeless veterans
			 and
				veterans at risk of
				homelessness..
 309.Administrative improvements to grant and per diem programs of Department of Veterans AffairsSection 2012 of title 38, United States Code, is amended— (1)in subsection (a)(1), in the matter before subparagraph (A), by inserting and except as otherwise provided in this section after such purpose; and
 (2)by adding at the end the following new subsection:  (e)Review and conditional renewal(1)Each year, the Secretary shall review each grant recipient and eligible entity that received a per diem payment under this section for a service furnished to a veteran during the one-year period preceding the review to evaluate the performance of the grant recipient or eligible entity during that period with respect to—
 (A)the success of the grant recipient or eligible entity in assisting veterans to obtain, transition into, and retain permanent housing; and
 (B)increasing the income of veterans, whether by helping veterans obtain employment or by helping veterans obtain income-related benefits to which such veterans may be eligible or entitled.
 (2)For any grant recipient or eligible entity whose performance was evaluated for a year under paragraph (1), the Secretary may only provide per diem under this section to that grant recipient or eligible entity in the following year if the Secretary determines that such performance merits continued receipt of per diem under this section.
 (3)The Secretary shall establish uniform performance targets throughout the United States for all grant recipients and eligible entities that receive per diem payments under this section for purposes of evaluating the performance of each such grant recipient and eligible entity under this subsection..
				310.Repeal of
			 requirement for annual reports on assistance to homeless veterans
				(a)In
 generalSection 2065 of title 38, United States Code, is hereby repealed.
				(b)Clerical
 amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2065.
				311.Comptroller General of the United States study on homeless veterans programs of Department of
			 Veterans Affairs
 (a)In generalNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall complete a study of programs of the Department of Veterans Affairs that provide assistance to homeless veterans.
 (b)ElementsThe study required by subsection (a) shall include the following: (1)An assessment of whether programs described in subsection (a) are meeting the needs of veterans who are eligible for assistance provided by such programs, including any gaps or duplication in the provision of services.
 (2)A review of recent efforts of the Secretary of Veterans Affairs to improve the privacy, safety, and security of female veterans receiving assistance from such programs.
					312.Requirement for
			 Department of Veterans Affairs to assess comprehensive service programs
			 for
			 homeless veterans
				(a)In
 generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (1)assess and measure the capacity of programs for which entities receive grants under section 2011 of title 38, United States Code, or per diem payments under section 2012 or 2061 of such title; and
 (2)assess such programs with respect to— (A)how well they achieve their stated goals at a national level;
 (B)placements in permanent housing; (C)placements in employment; and
 (D)increases in the regular income of participants in the programs. (b)Assessment at national and local levelsIn assessing and measuring under subsection (a)(1), the Secretary shall develop and use tools to examine the capacity of programs described in such subsection at both the national and local level in order to assess the following:
 (1)Whether sufficient capacity exists to meet the needs of homeless veterans in each geographic area.
 (2)Whether existing capacity meets the needs of the subpopulations of homeless veterans located in each geographic area.
 (3)The amount of capacity that recipients of grants under sections 2011 and 2061 and per diem payments under section 2012 of such title have to provide services for which the recipients are eligible to receive per diem under section 2012(a)(2)(B)(ii) of title 38, United States Code, as added by section 302(5)(B).
 (c)Consideration of other resourcesIn assessing and measuring programs under subsection (a)(1), the Secretary shall consider the availability to such programs of resources made available to such programs and to homeless veterans, including resources provided by the Department of Veterans Affairs and by entities other than the Department.
				(d)Use of
 informationThe Secretary shall use the information collected under this section as follows:
 (1)To set specific goals to ensure that programs described in subsection (a) are effectively serving the needs of homeless veterans.
 (2)To assess whether programs described in subsection (a) are meeting goals set under paragraph (1).
 (3)To inform funding allocations for programs described in subsection (a).
 (4)To improve the referral of homeless veterans to programs described in subsection (a).
 (e)ReportNot later than 180 days after the date on which the assessment required by subsection (a) is completed, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on such assessment and such recommendations for legislative and administrative action as the Secretary may have to improve the programs and per diem payments described in subsection (a).
 313.Report on outreach relating to increasing the amount of housing available to veteransNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report describing and assessing the outreach conducted by the Secretary to realtors, landlords, property management companies, and developers to educate them about the housing needs of veterans and the benefits of having veterans as tenants.
			IVHealth care matters
 401.Short titleThis title may be cited as the Jason Simcakoski Memorial Act. AEmployment of directors and health care providers 411.Extension of period for increase in graduate medical education residency positions at medical facilities of the Department of Veterans Affairs (a)In generalParagraph (2) of section 301(b) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 7302 note) is amended—
 (1)in the paragraph heading, by striking Five-year and inserting Ten-year; and (2)in subparagraph (A), by striking 5-year period and inserting 10-year period.
 (b)ReportParagraph (3)(A) of such section is amended by striking until 2019 and inserting until 2024. 412.Modification of hours of employment for physicians and physician assistants employed by the Department of Veterans AffairsSection 7423(a) of title 38, United States Code, is amended—
 (1)by striking (a) The hours and inserting (a)(1) Except as provided in paragraph (2), the hours; and (2)by adding at the end the following new paragraph:
						
 (2)The Secretary may modify the hours of employment for a physician or physician assistant appointed in the Administration under any provision of this chapter on a full-time basis to be more than or less than 80 hours in a biweekly pay period if the total hours of employment for such employee in a calendar year does not exceed 2,080 hours..
					413.Requirement that physician assistants employed by the Department of Veterans Affairs receive
			 competitive pay
 (a)In generalSection 7451(a)(2) of title 38, United States Code, is amended— (1)by redesignating subparagraph (B) as subparagraph (C);
 (2)by inserting after subparagraph (A) the following new subparagraph (B):  (B)Physician assistant.; and
 (3)in subparagraph (C), as redesignated by paragraph (1), by striking and registered nurse and inserting registered nurse, and physician assistant. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.
					414.Establishment of positions of Directors of Veterans Integrated Service Networks in Office of Under
			 Secretary for Health of Department of Veterans Affairs and modification of
 qualifications for Medical DirectorsSection 7306(a)(4) of title 38, United States Code, is amended— (1)by inserting and Directors of Veterans Integrated Service Networks after Such Medical Directors; and
 (2)by striking , who shall be either a qualified doctor of medicine or a qualified doctor of dental surgery or dental medicine.
					415.Pay for Medical Directors and Directors of Veterans Integrated Service Networks
 (a)In generalChapter 74 of title 38, United States Code, is amended by adding at the end the following new subchapter:
						
							VIIPay for Medical Directors and Directors of Veterans Integrated Service Networks
								7481.Pay for Medical Directors and Directors of Veterans Integrated Service Networks
 (a)Elements of payPay for a Medical Director or Director of a Veterans Integrated Service Network appointed under section 7306(a)(4) of this title (in this section referred to as a Director) shall consist of basic pay set forth under section 7404(a) of this title and market pay determined under subsection (b).
 (b)Market pay(1)Each Director is eligible for market pay determined under this subsection. (2)The amount of market pay payable to a Director under this section shall be determined by the Secretary on a case-by-case basis and shall consist of pay intended to reflect needs of the Department with respect to the recruitment and retention (as determined by the Secretary) of such Director.
 (3)In determining the amount of market pay payable to a Director under this section, the Secretary shall—
 (A)consult not less than two national surveys on pay for hospital directors, medical facility directors, or other similar positions, whether prepared by private, public, or quasi-public entities, to make a general assessment of the range of potential pay for the Director; and
 (B)take into account— (i)the experience of the Director in managing facilities or program offices of the Department, including the complexity of such facilities or offices;
 (ii)the complexity of the facility or facilities to be managed by the Director; (iii)the labor market, in such geographic area as the Secretary considers relevant, for hospital directors, medical facility directors, and other similar positions;
 (iv)the experience of the Director in managing medical facilities for other Federal agencies, private entities, or non-profit entities; and
 (v)such other considerations as the Secretary considers appropriate. (4)(A)The Secretary shall evaluate the amount of market pay payable to a Director under this section not less frequently than once every two years and may adjust the market pay payable to such Director as a result of such evaluation.
 (B)A Director whose market pay is evaluated under subparagraph (A) shall receive written notice of the results of such evaluation.
											(c)Requirements and limitations on total pay(1)
 Not less frequently than once every two years, the Secretary shall set forth a Department-wide minimum and maximum amount for total annual pay under subsection (a) that may be paid to a Director and shall publish each such amount in the Federal Register.
 (2)The minimum and maximum amounts set forth under paragraph (1) shall take effect not earlier than the date that is 60 days after the publication of such amounts under such paragraph.
 (3)The sum of the basic pay set forth under section 7404(a) of this title and market pay determined under subsection (b) for a Director for a calendar year—
 (A)may not be less than the most recent minimum amount set forth under paragraph (1) before the beginning of such calendar year; and
 (B)may not be more than the most recent maximum amount set forth under such paragraph before the beginning of such calendar year.
 (4)The total amount of compensation paid to a Director under this title in any calendar year may not exceed the amount of annual compensation (excluding expenses) of the President under section 102 of title 3.
 (5)The Secretary may not delegate to an officer or employee of the Department the requirement of the Secretary to set forth a Department-wide minimum and maximum amount under paragraph (1).
 (d)Treatment of payPay under this section shall be considered pay for all purposes, including retirement benefits under chapters 83 and 84 of title 5 and other benefits.
									(e)Ancillary effects of decreases in pay(1)
 A decrease in pay of a Director resulting from an adjustment in the amount of market pay of the Director under subsection (b) shall not be treated as an adverse action.
 (2)A decrease in the amount of pay of a Director resulting from an involuntary reassignment in connection with a disciplinary action taken against the Director is not subject to appeal or judicial review.
										.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by adding at the end the following:
						Subchapter VII. Pay for Medical Directors and Directors of Veterans Integrated Service Networks
								7481. Pay for Medical Directors and Directors of Veterans Integrated Service Networks..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
					416.Additional requirements for hiring of health care providers by Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall, as part of the hiring process for each health care provider considered for a position at the Department of Veterans Affairs after the date of the enactment of this Act, require from the medical board of each State in which the health care provider holds or has held a medical license—
 (1)information on any violation of the requirements of the medical license of the health care provider; and
 (2)information on whether the health care provider has entered into any settlement agreement for a disciplinary charge relating to the practice of medicine by the health care provider.
 (b)RegulationsThe Secretary shall prescribe regulations to carry out this section. 417.Provision of information on health care providers of Department of Veterans Affairs to State medical boards (a)In generalNotwithstanding section 552a of title 5, United States Code, the Secretary of Veterans Affairs shall, with respect to each health care provider of the Department of Veterans Affairs that has violated a requirement of their medical license, provide to the medical board of each State in which the health care provider is licensed or practices all relevant information contained in the State Licensing Board Reporting File or any successor file of the Department with respect to such violation.
 (b)No request requiredThe Secretary shall provide the information required in subsection (a) to a medical board described in such subsection notwithstanding that such board may not have formally requested such information from the Department.
					418.Report on compliance by Department of Veterans Affairs with reviews of health care providers
 leaving the Department or transferring to other facilitiesNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the compliance by the Department of Veterans Affairs with the policy of the Department—
 (1)to conduct a review of each health care provider of the Department who transfers to another medical facility of the Department or leaves the Department to determine whether there are any concerns, complaints, or allegations of violations relating to the medical practice of the health care provider; and
 (2)to take appropriate action with respect to any such concern, complaint, or allegation. BOpioid therapy and pain management 421.Guidelines on management of opioid therapy by Department of Veterans Affairs and Department of Defense and implementation of such guidelines by Department of Veterans Affairs (a)Guidelines (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly update the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain to include the following:
 (A)Except as provided in paragraph (2), guidelines developed by the Centers for Disease Control and Prevention for safely prescribing opioids for the treatment of chronic, non-cancer pain in outpatient settings upon the release of such guidelines by the Centers for Disease Control and Prevention.
 (B)Enhanced guidance with respect to absolute contraindications for opioid therapy, including guidance with respect to the following:
 (i)The coadministration of drugs that are capable of inducing a life-limiting drug-drug interaction, including benzodiazepines.
 (ii)The treatment of patients with current acute psychiatric instability or substance use disorder or patients at risk of suicide.
 (iii)The use of opioid therapy to treat patients without any pain, including to treat mental health disorders other than opioid use disorder.
 (C)Enhanced guidance with respect to the treatment of patients with behaviors or comorbidities, such as post-traumatic stress disorder, psychiatric disorders, or a history of substance abuse or addiction, that require consultation or comanagement of opioid therapy with one or more specialists in pain management, mental health, or addictions.
 (D)Enhanced guidance with respect to the conduct by health care providers of an effectiveness assessment for patients receiving opioid therapy, including patients on long-term opioid therapy, to determine—
 (i)whether opioid therapy is meeting the expected goals of the patient and health care provider of relieving pain and improving function; and
 (ii)whether opioid therapy should be continued. (E)Requirements that each health care provider of the Department of Veterans Affairs, before initiating opioid therapy to treat a patient, use the Opioid Therapy Risk Report tool of the Department, including by accessing the most recent patient information from the prescription drug monitoring program of each State, as required to be included in such tool under section 422(d)(1), to assess the risk for adverse outcomes of opioid therapy for the patient, including the concurrent use of controlled substances such as benzodiazepines, as part of the comprehensive assessment conducted by the health care provider.
 (F)Guidelines to govern the methodologies used by health care providers of the Department of Veterans Affairs and the Department of Defense to safely titrate and taper opioid therapy when adjusting or discontinuing the use of opioid therapy, including—
 (i)prescription of the lowest effective dose based on patient need; (ii)use of opioids only for a limited period of time; and
 (iii)augmentation of opioid therapy with other pain management therapies and modalities. (G)Guidelines with respect to appropriate case management for patients receiving opioid therapy who transition between inpatient and outpatient health care settings, which may include the use of care transition plans.
 (H)Enhanced recommendations with respect to the use of routine and random urine drug tests for all patients before and during opioid therapy to help prevent substance abuse, dependence, and diversion, including requirements—
 (i)that such tests occur not less frequently than once each year; and (ii)that health care providers appropriately interpret and respond to the results from such tests to tailor pain therapy, safeguards, and risk management strategies to each patient.
 (I)Guidance that health care providers discuss with patients, before initiating opioid therapy, options for pain management therapies without the use of opioids and options to augment opioid therapy with other clinical and complementary and integrative health services to minimize opioid dependence.
 (2)Treatment of certain guidelines developed after deadlineIf the Centers for Disease Control and Prevention release the guidelines described in paragraph (1)(A) after the date on which the Secretary of Veterans Affairs and the Secretary of Defense jointly update the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, as required under paragraph (1), the Secretary of Veterans Affairs and the Secretary of Defense shall jointly modify such updated clinical practice guideline to include the guidelines described in paragraph (1)(A).
 (b)Consultation before updateBefore updating the clinical practice guideline under subsection (a), the Secretary of Veterans Affairs and the Secretary of Defense shall jointly consult with the Pain Management Working Group of the Health Executive Committee of the Department of Veterans Affairs-Department of Defense Joint Executive Committee established under section 320 of title 38, United States Code.
 (c)Controlled substance definedIn this section, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802). 422.Improvement of opioid safety measures by Department of Veterans Affairs (a)Expansion of Opioid Safety InitiativeNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall expand the Opioid Safety Initiative of the Department of Veterans Affairs to include all medical facilities of the Department.
					(b)Pain management education and training
 (1)In generalIn carrying out the Opioid Safety Initiative of the Department, the Secretary shall require all employees of the Department responsible for prescribing opioids to receive education and training described in paragraph (2).
 (2)Education and trainingEducation and training described in this paragraph is education and training on pain management and safe opioid prescribing practices for purposes of safely and effectively managing patients with chronic pain and includes education and training on the following:
 (A)The implementation of and full compliance with the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, including any update to such guideline.
 (B)The use of evidence-based pain management therapies, including cognitive-behavioral therapy, non-opioid alternatives, and non-drug approaches to managing pain and related health conditions including complementary and integrative health services.
 (C)Screening and identification of patients with substance use disorder, including drug-seeking behavior, before prescribing opioids, assessment of the risk potential for patients developing an addiction, and referral of patients to appropriate addiction treatment professionals if addiction is identified or strongly suspected.
 (D)Communication with patients on the potential harm associated with the use of opioids and other controlled substances, including the need to safely store and dispose of supplies relating to the use of opioids and other controlled substances.
 (E)Such other education and training as the Secretary considers appropriate to ensure that veterans receive safe, high-quality pain management care from the Department.
 (3)Use of existing programIn providing education and training described in paragraph (2), the Secretary shall use the Interdisciplinary Chronic Pain Management Training Team Program of the Department.
						(c)Pain management teams
 (1)In generalIn carrying out the Opioid Safety Initiative of the Department, each medical facility of the Department shall identify and designate a pain management team of health care professionals, which may include board certified pain medicine specialists, responsible for coordinating and overseeing therapy at such facility for patients experiencing acute and chronic pain that is non-cancer related.
						(2)Establishment of protocols
 (A)In generalThe director of each Veterans Integrated Service Network shall establish protocols for the designation of pain management teams at each medical facility within that Veterans Integrated Service Network.
 (B)Consultation on prescription of opioidsEach protocol established for a medical facility under subparagraph (A) shall ensure that any health care provider without expertise in prescribing analgesics or who has not completed the education and training under subsection (b), such as a mental health care provider, does not prescribe opioids to a patient unless that health care provider—
 (i)consults with a health care provider with pain management expertise or who is on the pain management team of the medical facility; and
 (ii)refers the patient to that pain management team for any subsequent prescriptions and related therapy.
								(3)Report
 (A)In generalNot later than one year after the date of the enactment of this Act, the head of each medical facility of the Department shall submit to the director of the Veterans Integrated Service Network in which the medical facility is located a report identifying the health care professionals that have been designated as members of the pain management team at the medical facility.
 (B)ElementsEach report submitted under subparagraph (A) with respect to a medical facility of the Department shall include—
 (i)a certification as to whether all members of the pain management team at the medical facility have completed the education and training required under subsection (b); and
 (ii)a plan for the management and referral of patients to such pain management team if health care providers without expertise in prescribing analgesics prescribe opioid medications to treat acute and chronic pain that is non-cancer related.
								(d)Tracking and monitoring of opioid use
 (1)Prescription drug monitoring programs of StatesIn carrying out the Opioid Safety Initiative and the Opioid Therapy Risk Report tool of the Department, the Secretary shall—
 (A)ensure access by health care providers of the Department to information on controlled substances, including opioids and benzodiazepines, prescribed to veterans who receive care outside the Department through the prescription drug monitoring program of each State, including by seeking to enter into memoranda of understanding with States to allow such access;
 (B)include such information in the Opioid Therapy Risk Report; and (C)require health care providers of the Department to submit to the prescription drug monitoring program of each State information on prescriptions of controlled substances received by veterans in that State under the laws administered by the Secretary.
 (2)Report on tracking of data on opioid useNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the feasibility and advisability of improving the Opioid Therapy Risk Report tool of the Department to allow for more advanced real-time tracking of and access to data on—
 (A)the key clinical indicators with respect to the totality of opioid use by veterans;
 (B)concurrent prescribing by health care providers of the Department of opioids in different health care settings, include data on concurrent prescribing of opioids to treat mental health disorders other than opioid use disorder; and
 (C)mail-order prescriptions of opioids prescribed to veterans under the laws administered by the Secretary.
							(e)Availability of opioid receptor antagonists
						(1)Increased availability and use
 (A)In generalThe Secretary shall increase the availability of opioid receptor antagonists approved by the Food and Drug Administration, such as naloxone, to veterans.
 (B)Availability, training, and distributionIn carrying out subparagraph (A), the Secretary shall, not later than 90 days after the date of the enactment of this Act—
 (i)equip each pharmacy of the Department with opioid receptor antagonists approved by the Food and Drug Administration to be dispensed to outpatients as needed; and
 (ii)expand the Overdose Education and Naloxone Distribution program of the Department to ensure that all veterans in receipt of health care under the laws administered by the Secretary who are at risk of opioid overdose may access such opioid receptor antagonists and training on the proper administration of such opioid receptor antagonists.
 (C)Veterans who are at riskFor purposes of subparagraph (B), veterans who are at risk of opioid overdose include— (i)veterans receiving long-term opioid therapy;
 (ii)veterans receiving opioid therapy who have a history of substance use disorder or prior instances of overdose; and
 (iii)veterans who are at risk as determined by a health care provider who is treating the veteran. (2)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on compliance with paragraph (1) that includes an assessment of any remaining steps to be carried out by the Department to comply with such paragraph.
						(f)Inclusion of certain information and capabilities in Opioid
			 Therapy Risk Report tool
 (1)InformationThe Secretary shall include in the Opioid Therapy Risk Report tool of the Department—
 (A)information on the most recent time the tool was accessed by a health care provider of the Department with respect to each veteran; and
 (B)information on the results of the most recent urine drug test for each veteran. (2)CapabilitiesThe Secretary shall include in the Opioid Therapy Risk Report tool the ability of health care providers of the Department to determine whether a health care provider of the Department prescribed opioids to a veteran without checking the information in the tool with respect to the veteran.
 (g)Notification of risk in computerized health recordThe Secretary shall modify the Computerized Patient Record System of the Department to ensure that any health care provider that accesses the record of a veteran, regardless of the reason the veteran seeks care from the health care provider, will be immediately notified whether the veteran—
 (1)is receiving opioid therapy and has a history of substance use disorder or prior instances of overdose;
 (2)has a history of opioid abuse; or (3)is at risk of becoming an opioid abuser as determined by a health care provider who is treating the veteran.
 (h)Controlled substance definedIn this section, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802). 423.Enhancement of joint working group on pain management of the Department of Veterans Affairs and the Department of Defense (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall ensure that the Pain Management Working Group of the Health Executive Committee of the Department of Veterans Affairs-Department of Defense Joint Executive Committee established under section 320 of title 38, United States Code, includes a focus on the following:
 (1)The opioid prescribing practices of health care providers of each Department. (2)The ability of each Department to manage acute and chronic pain among individuals receiving health care from that Department, including training health care providers with respect to pain management.
 (3)The use by each Department of complementary and integrative health in treating such individuals. (4)The concurrent use by health care providers of each Department of opioids and prescription drugs to treat mental health disorders, including benzodiazepines.
 (5)The practice by health care providers of each Department of prescribing opioids to treat mental health disorders.
 (6)The coordination in coverage of and consistent access to medications prescribed for patients transitioning from receiving health care from the Department of Defense to receiving health care from the Department of Veterans Affairs.
 (7)The ability of each Department to identify and treat substance use disorders among individuals receiving health care from that Department.
 (b)Coordination and consultationThe Secretary of Veterans Affairs and the Secretary of Defense shall ensure that the working group described in subsection (a)—
 (1)coordinates the activities of the working group with other relevant working groups established under section 320 of title 38, United States Code, including the working groups on evidence based practice, patient safety, pharmacy, and psychological health;
 (2)consults with other relevant Federal agencies, including the Centers for Disease Control and Prevention, with respect to the activities of the working group; and
 (3)consults with the Department of Veterans Affairs and the Department of Defense with respect to, reviews, and comments on the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, or any successor guideline, before any update to the guideline is released.
 (c)ConsultationThe Secretary of Veterans Affairs and the Secretary of Defense shall ensure that the working group described in subsection (a) is able to meaningfully consult with respect to the updated guideline required under subsection (a) of section 421, as required by subsection (b) of such section, not later than one year after the date of the enactment of this Act.
					424.Establishment of pain management boards of Department of Veterans Affairs
 (a)In generalSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
						
							7309A.Pain management boards
 (a)EstablishmentThe Secretary shall establish in each Veterans Integrated Service Network a Pain Management Board (in this section referred to as a Board).
								(b)Activities
									(1)
 Each Board may— (A)consult with health care professionals and other employees of the Department located in the Veterans Integrated Service Network covered by the Board, patients who are being treated at medical facilities of the Department located in such Veterans Integrated Service Network, and family members of such patients with respect to the pain management resources and best practices of the Department;
 (B)oversee compliance by the health care professionals and other employees of the Department with the best practices of the Department, including by issuing recommendations to improve compliance with those best practices;
 (C)provide oversight of the pain management practices of the pain management teams of each medical facility of the Department and the health care professionals and other employees of the Department that are located in the Veterans Integrated Service Network covered by the Board;
 (D)host educational events, as the Board considers appropriate, for individuals specified in subparagraph (A) on pain management and treatment that may include the sharing of updated research and best practices from medical experts, other health care systems, and such other Federal agencies as the Board considers necessary to carry out this subparagraph; and
 (E)host public events, as the Board considers appropriate, during which health care professionals discuss and share best practices on pain management and complementary and integrative health.
 (2)(A)Each Board may provide treatment recommendations for patients with complex clinical pain who are being treated at a medical facility of the Department located in the Veterans Integrated Service Network covered by the Board, and assist in facilitating communication between such patients and their health care providers, regardless of whether such treatment is on an in-patient or out-patient basis, and for whom a request for such recommendations, subject to subparagraph (C), has been made by an individual described in subparagraph (B).
 (B)An individual described in this subparagraph is one of the following individuals: (i)The patient.
 (ii)The spouse of the patient. (iii)A family member of the patient or another individual if such family member or individual has been designated by the patient to make health care decisions for the patient or to receive health care information with respect to the patient.
 (iv)A physician of the patient. (v)An employee of the medical facility of the Department described in subparagraph (A).
 (C)An individual described in subparagraph (B) may not request treatment recommendations under subparagraph (A) unless the individual—
 (i)has requested treatment recommendations from the pain management team of the medical facility of the Department at which the patient is receiving treatment; and
 (ii)has received treatment recommendations from such team and is not satisfied with those treatment recommendations.
 (D)Treatment recommendations provided under subparagraph (A) shall assist the patient and health care provider in determining the best treatment plan for the patient and shall not dictate the treatment plan used by the health care provider.
 (3)Based on treatment recommendations developed under paragraph (2)(A), consultations conducted under paragraph (1)(A), and educational and public events hosted under subparagraphs (D) and (E) of paragraph (1), each Board may provide to health care professionals of the Department located in the Veterans Integrated Service Network covered by the Board recommendations on the best practices regarding pain management in cases of complex clinical pain.
									(4)(A)
 Not later than January 31 of each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that contains comprehensive information from each Board (with all personally identifiable information of patients redacted) on pain management practices carried out in the Veterans Integrated Service Network covered by the Board.
 (B)Each report submitted by the Secretary under subparagraph (A) shall include, for the year preceding the submittal of the report—
 (i)a summary and explanation of the treatment recommendations provided under paragraph 2(A) during such year; and
 (ii)the recommendations for best practices provided to health care professionals under paragraph (3) during such year.
 (5)The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any Board. (c)Membership (1)Each Board shall include the following individuals appointed by the Secretary:
 (A)A board certified pain medicine specialist. (B)A trained and qualified member of the primary care team of a medical facility of the Department with experience in pain care, such as a nurse practitioner.
 (C)A pain psychologist. (D)A pain social worker.
 (E)A clinical pharmacist. (F)A pain point of contact for a Veterans Integrated Service Network.
 (G)A physician with addiction and psychopharmacology expertise and experience. (H)An allied health care professional.
 (I)A clinician with expertise in complementary and integrative health. (J)A clinical behavioral therapist.
 (K)A patient advocate. (L)A representative of the labor interests of employees of the Department who are responsible for prescribing drugs.
 (M)Two current or former clinical patients who are representative of the demographic of patients served by the Veterans Integrated Service Network covered by the Board.
 (N)A family member of a current or former clinical patient who is representative of the demographic of patients served by the Veterans Integrated Service Network covered by the Board.
 (2)The Secretary shall determine the terms of service of the members of each Board, taking into consideration the clinical duties of members who are employees of the Department.
 (3)(A)Members of each Board shall serve without pay and, except as provided in subparagraph (B), members who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Board.
 (B)Members may receive travel expenses, including per diem in lieu of subsistence, for travel in connection with their duties as members of the Board.
 (C)(i)Except as provided in clause (ii), any member who has clinical duties as an officer or employee of the United States shall be relieved of such duties during periods in which such relief is necessary for the member to carry out the duties of the Board.
 (ii)The Secretary shall ensure that carrying out the duties of the Board does not prevent any member who has clinical duties as an employee of the Department from furnishing direct clinical care as appropriate to maintain quality patient care.
 (d)Participation of certain members(1)In carrying out the activities of a Board under subsection (b), any member appointed under subsection (c)(1) solely based on qualifications under subparagraph (K), (L), (M), or (N) of subsection (c)(1)—
 (A)may not have access to specific information identifying a patient and other confidential information relating to a patient; and
 (B)except as provided in paragraph (2), may not participate in providing treatment recommendations under subsection (b)(2)(A).
 (2)In carrying out the activities of the Board under subsection (b), a member appointed under subsection (c)(1) solely based on qualifications under subparagraph (K) of subsection (c)(1) may be present during the provision of treatment recommendations under subsection (b)(2)(A) with the consent and upon the request of the patient for which such treatment recommendations are provided for purposes of representing the interests of the patient.
 (e)Employment protectionsNo adverse personnel action may be made against an employee of the Department in connection with a communication by the employee with a member of a Board relating to the activities of the Board under subsection (b) and any such communication shall be covered by the employment and whistleblower protections otherwise applicable to communications by employees of the Department.
 (f)Resources of DepartmentThe Secretary shall make available to each Board the resources and personnel of the Department necessary for the Board to carry out the activities of the Board under subsection (b), including resources and personnel of the General Counsel of the Department.
								.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7309 the following new item:
						
							
								7309A. Pain management boards..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
					425.Review, investigation, and report on use of opioids in treatment by Department of Veterans Affairs
					(a)Independent review
 (1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into a contract with an independent entity with expertise in assessing clinical prescribing practices to conduct an independent review of the Opioid Safety Initiative of the Department of Veterans Affairs and the opioid prescribing practices of health care providers of the Department.
						(2)Report
 (A)In generalNot later than 30 days after completing the independent review under paragraph (1), the independent entity that carried out such review shall submit to the Secretary, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives a report on the findings and recommendations of the independent entity with respect to such review.
 (B)ElementsThe report submitted under subparagraph (A) by the independent entity described in such subparagraph—
 (i)shall include— (I)recommendations on such improvements to the Opioid Safety Initiative of the Department as the independent entity considers appropriate;
 (II)information with respect to— (aa)deaths resulting from sentinel events involving veterans prescribed opioids by a health care provider of the Department;
 (bb)overall prescription rates and prescription indications of opioids at all medical facilities of the Department to treat non-cancer, non-palliative, and non-hospice care patients, including whether such prescription rates for each medical facility or health care provider of the Department conflicts with or is otherwise inconsistent with the standards of appropriate and safe care with respect to such prescription rates;
 (cc)the prescription rates and prescription indications of benzodiazepines and opioids concomitantly by health care providers of the Department, including whether such prescription rates for each medical facility or health care provider of the Department conflicts with or is otherwise inconsistent with the standards of appropriate and safe care with respect to such prescription rates;
 (dd)the practice by health care providers of the Department of prescribing opioids to treat patients without any pain, including to treat patients with mental health disorders other than opioid use disorder; and
 (ee)the effectiveness of opioid therapy for patients receiving such therapy, including the effectiveness of long-term opioid therapy; and
 (III)an assessment of the compliance of the Department with the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, as updated under section 421(a); and
 (ii)may include recommendations with respect to whether the Department should implement policies relating to performance management, such as written warnings or performance improvement plans, for health care providers of the Department that are—
 (I)not practicing at a level meeting or exceeding the minimum level standard of care established by the Department; and
 (II)not following the enhanced guidance with respect to absolute contraindications for opioid therapy set forth in the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, as updated under section 421(a).
									(b)Annual review, investigation, and report on opioid therapy
 (1)Annual review of prescription ratesNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of Veterans Affairs shall, with respect to each medical facility of the Department of Veterans Affairs, collect and review information on opioids prescribed by health care providers at the facility to treat non-cancer, non-palliative, and non-hospice care patients, including information on—
 (A)the prescription rate at which each health care provider at the facility prescribed benzodiazepines and opioids concurrently to such patients and the aggregate such prescription rate for all health care providers at the facility;
 (B)the prescription rate at which each health care provider at the facility prescribed benzodiazepines or opioids to such patients to treat conditions for which opioids or benzodiazepines are not an approved treatment and the aggregate such prescription rate for all health care providers at the facility;
 (C)the prescription rate at which each health care provider at the facility prescribed or dispensed mail-order prescriptions of opioids to such patients while such patients were being treated with opioids on an inpatient-basis and the aggregate such prescription rate for all health care providers at the facility; and
 (D)the prescription rate at which each health care provider at the facility prescribed opioids to such patients who were also concurrently prescribed opioids by a health care provider that is not a health care provider of the Department and the aggregate such prescription rate for all health care providers at the facility.
							(2)Investigation of prescription rates
 If the Secretary determines that a prescription rate described in paragraph (1) with respect to a health care provider or medical facility of the Department conflicts with or is otherwise inconsistent with the standards of appropriate and safe care, the Secretary shall—
 (A)include information relating to such determination, prescription rate, and health care provider or medical facility, as the case may be, in the report submitted under paragraph (3)(F);
 (B)through the Office of the Medical Inspector of the Veterans Health Administration, conduct a full investigation of the health care provider or medical facility, as the case may be; and
 (C)immediately notify the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the health care provider or medical facility, as the case may be, is located.
 (3)Report on opioid therapyNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that contains, for the one year period preceding the submittal of the report, the following:
 (A)The number of patients and the percentage of the patient population of the Department of Veterans Affairs who were prescribed benzodiazepines and opioids concurrently by a health care provider of the Department.
 (B)The number of patients and the percentage of the patient population of the Department without any pain who were prescribed opioids by a health care provider of the Department, including those who were prescribed benzodiazepines and opioids concurrently.
 (C)The number of non-cancer, non-palliative, and non-hospice care patients and the percentage of such patients who were treated with opioids by a health care provider of the Department on an inpatient-basis and who also received prescription opioids by mail from the Department while being treated on an inpatient-basis.
 (D)The number of non-cancer, non-palliative, and non-hospice care patients and the percentage of such patients who were prescribed opioids concurrently by a health care provider of the Department and a health care provider that is not a health care provider of the Department.
 (E)With respect to each medical facility of the Department, the number of times a pharmacist at the facility overrode a critical drug interaction warning with respect to an interaction between opioids and another medication before dispensing a medication to a veteran.
 (F)The results of the review conducted under paragraph (1) (including a summary of such review at the Veterans Integrated Service Network level) and the investigation conducted under paragraph (2) (including information described in paragraph (2)(A)), compiled in such a manner as the Secretary determines appropriate to ensure that the information is easily accessible.
 (G)An assessment of the compliance of the Department with the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, including any update to such guideline.
 (c)Prescription rate definedIn this section, the term prescription rate means, with respect to a health care provider or medical facility of the Department, each of the following:
 (1)The number of patients treated with opioids by the health care provider or at the medical facility, as the case may be, divided by the total number of pharmacy users of that health care provider or at that medical facility.
 (2)The average number of morphine equivalents per day prescribed by the health care provider or at the medical facility, as the case may be, to patients being treated with opioids.
 (3)Of the patients being treated with opioids by the health care provider or at the medical facility, as the case may be, the average number of prescriptions of opioids per patient.
						CPatient advocacy
				431.Establishment of Office of Patient Advocacy of the Department of Veterans Affairs
 (a)In generalSubchapter I of chapter 73 of title 38, United States Code, as amended by section 424(a), is further amended by adding at the end the following new section:
						
							7309B.Office of Patient Advocacy
 (a)EstablishmentThere is established in the Department within the Office of the Under Secretary for Health an office to be known as the Office of Patient Advocacy (in this section referred to as the Office).
 (b)Head(1)The Director of the Office of Patient Advocacy shall be the head of the Office. (2)The Director of the Office of Patient Advocacy shall be appointed by the Under Secretary for Health from among individuals qualified to perform the duties of the position and shall report directly to the Under Secretary for Health.
 (c)Function(1)The function of the Office is to carry out the Patient Advocacy Program of the Department. (2)In carrying out the Patient Advocacy Program of the Department, the Director shall ensure that patient advocates of the Department—
 (A)advocate on behalf of veterans with respect to health care received and sought by veterans under the laws administered by the Secretary;
 (B)carry out the responsibilities specified in subsection (d); and (C)receive training in patient advocacy.
 (d)Patient advocacy responsibilitiesThe responsibilities of each patient advocate at a medical facility of the Department are the following:
 (1)To resolve complaints by veterans with respect to health care furnished under the laws administered by the Secretary that cannot be resolved at the point of service or at a higher level easily accessible to the veteran.
 (2)To present at various meetings and to various committees the issues experienced by veterans in receiving such health care at such medical facility.
 (3)To express to veterans their rights and responsibilities as patients in receiving such health care. (4)To manage the Patient Advocate Tracking System of the Department at such medical facility.
 (5)To compile data at such medical facility of complaints made by veterans with respect to the receipt of such health care at such medical facility and the satisfaction of veterans with such health care at such medical facility to determine whether there are trends in such data.
 (6)To ensure that a process is in place for the distribution of the data compiled under paragraph (5) to appropriate leaders, committees, services, and staff of the Department.
 (7)To identify, not less frequently than quarterly, opportunities for improvements in the furnishing of such health care to veterans at such medical facility based on complaints by veterans.
 (8)To ensure that any significant complaint by a veteran with respect to such health care is brought to the attention of appropriate staff of the Department to trigger an assessment of whether there needs to be a further analysis of the problem at the facility-wide level.
 (9)To support any patient advocacy programs carried out by the Department. (10)To ensure that all appeals and final decisions with respect to the receipt of such health care are entered into the Patient Advocate Tracking System of the Department.
 (11)To understand all laws, directives, and other rules with respect to the rights and responsibilities of veterans in receiving such health care, including the appeals processes available to veterans.
 (12)To ensure that veterans receiving mental health care, or the surrogate decision makers for such veterans, are aware of the rights of veterans to seek representation from systems established under section 103 of the Protection and Advocacy for Mentally Ill Individuals Act of 1986 (42 U.S.C. 10803) to protect and advocate the rights of individuals with mental illness and to investigate incidents of abuse and neglect of such individuals.
 (13)To fulfill requirements established by the Secretary with respect to the inspection of controlled substances.
 (14)To document potentially threatening behavior and report such behavior to appropriate authorities. (e)TrainingIn providing training to patient advocates under subsection (c)(2)(C), the Director shall ensure that such training is consistent throughout the Department.
 (f)Controlled substance definedIn this section, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).. (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title, as amended by section 424(b), is further amended by adding after the item relating to section 7309A the following new item:
						7309B. Office of Patient Advocacy..
 (c)Date fully operationalThe Secretary of Veterans Affairs shall ensure that the Office of Patient Advocacy established in section 7309B of title 38, United States Code, as added by subsection (a), is fully operational not later than the date that is one year after the date of the enactment of this Act.
					432.Community meetings on improving care from Department of Veterans Affairs
					(a)Community meetings
 (1)Medical centersNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 90 days thereafter, each medical center of the Department of Veterans Affairs shall host a community meeting open to the public on improving health care from the Department.
 (2)Community based outpatient clinicsNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, each community based outpatient clinic of the Department shall host a community meeting open to the public on improving health care from the Department.
						(b)Attendance by Director of Veterans Integrated Service Network or designee
 (1)In generalSubject to paragraph (2), each community meeting hosted by a medical center or community based outpatient clinic under subsection (a) shall be attended by the Director of the Veterans Integrated Service Network in which the medical center or community based outpatient clinic, as the case may be, is located, or an employee designated by the Director who works in the office of the Director .
 (2)Attendance by DirectorEach Director of a Veterans Integrated Service Network shall attend not less than one community meeting under subsection (a) hosted by each medical center located in the Veterans Integrated Service Network each year.
 (c)NoticeEach medical center or community based outpatient clinic hosting a community meeting shall send timely notice of the community meeting to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the medical facility is located.
					433.Improvement of awareness of patient advocacy program and patient bill of rights of Department of
 Veterans AffairsNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, in as many prominent locations as appropriate to be seen by the largest percentage of patients and family members of patients at each medical facility of the Department of Veterans Affairs—
 (1)display the purposes of the Patient Advocacy Program of the Department and the contact information for the patient advocate at such medical facility; and
 (2)display the rights and responsibilities of— (A)patients and family members of patients at such medical facility; and
 (B)with respect to community living centers and other residential facilities of the Department, residents and family members of residents at such medical facility.
						434.Comptroller General Report on Patient Advocacy Program of Department of Veterans Affairs
 (a)In generalNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the Patient Advocacy Program of the Department of Veterans Affairs (in this section referred to as the Program) as carried out under the Office of Patient Advocacy of the Department established in section 7309B of title 38, United States Code, as added by section 431(a).
 (b)ElementsThe report required by subsection (a)— (1)shall include—
 (A)such recommendations and proposals for improving or modifying the Program as the Comptroller General considers appropriate; and
 (B)such other information with respect to the Program as the Comptroller General considers appropriate; and
 (2)may include— (A)a description of the Program, including—
 (i)the purposes of the Program; (ii)the activities carried out under the Program; and
 (iii)the sufficiency of the Program in achieving the purposes of the Program; (B)an assessment of the sufficiency of staffing of employees of the Department responsible for carrying out the Program;
 (C)an assessment of the sufficiency of the training of such employees; and (D)an assessment of—
 (i)awareness of the Program among veterans and their family members; and (ii)the use of the Program by veterans and their family members.
								DComplementary and integrative health
				441.Expansion of research and education on and delivery of complementary and integrative health to
			 veterans
 (a)Development of plan To expand research, education, and deliveryNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a plan to expand materially and substantially the scope of the effectiveness of research and education on, and delivery and integration of, complementary and integrative health services into the health care services provided to veterans.
 (b)ElementsThe plan required by subsection (a) shall provide for the following: (1)Research on the following:
 (A)The effectiveness of various complementary and integrative health services, including the effectiveness of such services integrated with clinical therapies.
 (B)Approaches to integrating complementary and integrative health services into other health care services provided by the Department.
 (2)Education and training for health care professionals of the Department on the following: (A)complementary and integrative health services selected by the Secretary for purposes of the plan.
 (B)Appropriate uses of such services. (C)Integration of such services into the delivery of health care to veterans.
 (3)Research, education, and clinical activities on complementary and integrative health at centers of innovation at medical centers of the Department.
 (4)Identification or development of metrics and outcome measures to evaluate the effectiveness of the provision and integration of complementary and integrative health services into the delivery of health care to veterans.
 (5)Integration and delivery of complementary and integrative health services with other health care services provided by the Department.
						(c)Consultation
 (1)In generalIn carrying out subsection (a), the Secretary shall consult with the following: (A)The Director of the National Center for Complementary and Integrative Health of the National Institutes of Health.
 (B)The Commissioner of Food and Drugs. (C)Institutions of higher education, private research institutes, and individual researchers with extensive experience in complementary and integrative health and the integration of complementary and integrative health practices into the delivery of health care.
 (D)Nationally recognized providers of complementary and integrative health. (E)Such other officials, entities, and individuals with expertise on complementary and integrative health as the Secretary considers appropriate.
 (2)Scope of consultationThe Secretary shall undertake consultation under paragraph (1) in carrying out subsection (a) with respect to the following:
 (A)To develop the plan. (B)To identify specific complementary and integrative health practices that, on the basis of research findings or promising clinical interventions, are appropriate to include as services to veterans.
 (C)To identify barriers to the effective provision and integration of complementary and integrative health services into the delivery of health care to veterans, and to identify mechanisms for overcoming such barriers.
 (d)Complementary and integrative health definedIn this section, the term complementary and integrative health has the meaning given that term by the National Institutes of Health. 442.Pilot program on integration of complementary and integrative health within Department of Veterans Affairs medical centers (a)Pilot program requiredNot later than 180 days after the completion of the development of the plan under section 441, the Secretary of Veterans Affairs shall—
 (1)carry out, through the Office of Patient Centered Care and Cultural Transformation of the Department of Veterans Affairs, a pilot program to assess the feasibility and advisability of integrating the delivery of complementary and integrative health services selected by the Secretary with other health care services provided by the Department for veterans with mental health conditions, chronic pain conditions, other chronic conditions, and such other conditions as the Secretary determines appropriate; and
 (2)in developing the pilot program— (A)use the plan developed under section 441; and
 (B)identify and, to the extent practicable, resolve barriers to the provision of complementary and integrative health services selected by the Secretary and the integration of those services with other health care services provided by the Department.
 (b)Duration of pilot programThe Secretary shall carry out the pilot program during the three-year period beginning on the date that is 180 days after the completion of the development of the plan under section 441.
					(c)Locations
 (1)In generalThe Secretary shall carry out the pilot program at not fewer than 15 medical centers of the Department.
 (2)Polytrauma centersNot less than two of the medical centers designated under paragraph (1) shall be located at polytrauma rehabilitation centers of the Department.
						(3)Medical centers with prescription rate of opioids that conflicts with care standards
 (A)In generalIn selecting medical centers under paragraph (1), the Secretary shall give priority to medical centers of the Department at which there is a prescription rate of opioids that conflicts with or is otherwise inconsistent with the standards of appropriate and safe care.
 (B)Prescription rate definedIn this paragraph, the term prescription rate means, with respect to a medical center of the Department, each of the following: (i)The number of patients treated with opioids at the medical center divided by the total number of pharmacy users at the medical center.
 (ii)The average number of morphine equivalents per day prescribed at the medical center to patients being treated with opioids.
 (iii)Of the patients being treated with opioids at the medical center, the average number of prescriptions of opioids per patient.
 (4)Selection of locationsIn carrying out the pilot program, the Secretary shall select locations that include the following areas:
 (A)Rural areas. (B)Areas that are not in close proximity to an active duty military installation.
 (C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.
 (d)Provision of servicesUnder the pilot program, the Secretary shall provide covered services to covered veterans by integrating complementary and integrative health services with other services provided by the Department at the medical centers designated under subsection (c)(1).
 (e)Covered veteransFor purposes of the pilot program, a covered veteran is any veteran who— (1)has a mental health condition diagnosed by a clinician of the Department;
 (2)experiences chronic pain; (3)has a chronic condition being treated by a clinician of the Department; or
 (4)is not described in paragraph (1), (2), or (3) and requests to participate in the pilot program or is referred by a clinician of the Department who is treating the veteran.
						(f)Covered services
 (1)In generalFor purposes of the pilot program, covered services are services consisting of complementary and integrative health services as selected by the Secretary.
 (2)Administration of servicesCovered services shall be administered under the pilot program as follows: (A)Covered services shall be administered by professionals or other instructors with appropriate training and expertise in complementary and integrative health services who are employees of the Department or with whom the Department enters into an agreement to provide such services.
 (B)Covered services shall be included as part of the Patient Aligned Care Teams initiative of the Office of Patient Care Services, Primary Care Program Office, in coordination with the Office of Patient Centered Care and Cultural Transformation.
 (C)Covered services shall be made available to— (i)covered veterans who have received conventional treatments from the Department for the conditions for which the covered veteran seeks complementary and integrative health services under the pilot program; and
 (ii)covered veterans who have not received conventional treatments from the Department for such conditions.
 (g)Voluntary participationThe participation of a veteran in the pilot program shall be at the election of the veteran and in consultation with a clinician of the Department.
					(h)Report
 (1)In generalNot later than three years after the date of the commencement of the pilot program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the pilot program.
 (2)ElementsThe report submitted under paragraph (1) shall include the following: (A)The findings and conclusions of the Secretary with respect to the pilot program, including with respect to—
 (i)the use and efficacy of the complementary and integrative health services established under the pilot program;
 (ii)the outreach conducted by the Secretary to inform veterans and community organizations about the pilot program; and
 (iii)an assessment of the benefit of the pilot program to covered veterans in mental health diagnoses, pain management, and treatment of chronic illness.
 (B)Barriers identified under subsection (a)(2)(B) that were not resolved. (C)Such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate.
 (i)Complementary and integrative health definedIn this section, the term complementary and integrative health shall have the meaning given that term in section 441(d). EFamily caregivers 451.Expansion of family caregiver program of Department of Veterans Affairs (a)Family caregiver program (1)Expansion of eligibility (A)In generalSubsection (a)(2)(B) of section 1720G of title 38, United States Code, is amended to read as follows:
								
 (B)for assistance provided under this subsection— (i)before the date on which the Secretary submits to Congress a certification that the Department has fully implemented the information technology system required by section 452(a) of the Jason Simcakoski Memorial Act, has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service on or after September 11, 2001;
 (ii)during the two-year period beginning on the date specified in clause (i), has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service—
 (I)on or before May 7, 1975; or (II)on or after September 11, 2001; or
 (iii)after the date that is two years after the date specified in clause (i), has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service; and.
 (B)Publication in Federal RegisterNot later than 30 days after the date on which the Secretary of Veterans Affairs submits to Congress the certification described in subsection (a)(2)(B)(i) of section 1720G of such title, as amended by subparagraph (A) of this paragraph, the Secretary shall publish the date specified in such subsection in the Federal Register.
 (2)Expansion of needed services in eligibility criteriaSubsection (a)(2)(C) of such section is amended— (A)in clause (ii), by striking ; or and inserting a semicolon;
 (B)by redesignating clause (iii) as clause (iv); and (C)by inserting after clause (ii) the following new clause (iii):
								
 (iii)a need for regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired; or.
 (3)Expansion of services providedSubsection (a)(3)(A)(ii) of such section is amended— (A)in subclause (IV), by striking ; and and inserting a semicolon;
 (B)in subclause (V), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subclause:
								
 (VI)through the use of contracts with, or the provision of grants to, public or private entities— (aa)financial planning services relating to the needs of injured veterans and their caregivers; and
 (bb)legal services, including legal advice and consultation, relating to the needs of injured veterans and their caregivers..
 (4)Modification of stipend calculationSubsection (a)(3)(C) of such section is amended— (A)by redesignating clause (iii) as clause (iv); and
 (B)by inserting after clause (ii) the following new clause (iii):  (iii)In determining the amount and degree of personal care services provided under clause (i) with respect to an eligible veteran whose need for personal care services is based in whole or in part on a need for supervision or protection under paragraph (2)(C)(ii) or regular instruction or supervision under paragraph (2)(C)(iii), the Secretary shall take into account the following:
 (I)The assessment by the family caregiver of the needs and limitations of the veteran. (II)The extent to which the veteran can function safely and independently in the absence of such supervision, protection, or instruction.
 (III)The amount of time required for the family caregiver to provide such supervision, protection, or instruction to the veteran..
 (5)Periodic evaluation of need for certain servicesSubsection (a)(3) of such section is amended by adding at the end the following new subparagraph:  (D)In providing instruction, preparation, and training under subparagraph (A)(i)(I) and technical support under subparagraph (A)(i)(II) to each family caregiver who is approved as a provider of personal care services for an eligible veteran under paragraph (6), the Secretary shall periodically evaluate the needs of the eligible veteran and the skills of the family caregiver of such veteran to determine if additional instruction, preparation, training, or technical support under those subparagraphs is necessary..
 (6)Use of primary care teamsSubsection (a)(5) of such section is amended, in the matter preceding subparagraph (A), by inserting (in collaboration with the primary care team for the eligible veteran to the maximum extent practicable) after evaluate.
 (7)Assistance for family caregiversSubsection (a) of such section is amended by adding at the end the following new paragraph:  (11)(A)In providing assistance under this subsection to family caregivers of eligible veterans, the Secretary may enter into contracts, provider agreements, and memoranda of understanding with Federal agencies, States, and private, nonprofit, and other entities to provide such assistance to such family caregivers.
 (B)The Secretary may provide assistance under this paragraph only if such assistance is reasonably accessible to the family caregiver and is substantially equivalent or better in quality to similar services provided by the Department.
 (C)The Secretary may provide fair compensation to Federal agencies, States, and other entities that provide assistance under this paragraph..
 (b)Modification of definition of personal care servicesSubsection (d)(4) of such section is amended— (1)in subparagraph (A), by striking independent;
 (2)by redesignating subparagraph (B) as subparagraph (D); and (3)by inserting after subparagraph (A) the following new subparagraphs:
							
 (B)Supervision or protection based on symptoms or residuals of neurological or other impairment or injury.
 (C)Regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired..
						452.Implementation of information technology system of Department of Veterans Affairs to assess and
			 improve the
			 family caregiver
			 program
					(a)Implementation of new system
 (1)In generalNot later than December 31, 2016, the Secretary of Veterans Affairs shall implement an information technology system that fully supports the Program and allows for data assessment and comprehensive monitoring of the Program.
 (2)Elements of systemThe information technology system required to be implemented under paragraph (1) shall include the following:
 (A)The ability to easily retrieve data that will allow all aspects of the Program (at the medical center and aggregate levels) and the workload trends for the Program to be assessed and comprehensively monitored.
 (B)The ability to manage data with respect to a number of caregivers that is more than the number of caregivers that the Secretary expects to apply for the Program.
 (C)The ability to integrate the system with other relevant information technology systems of the Veterans Health Administration.
							(b)Assessment of Program
 Not later than 180 days after implementing the system described in subsection (a), the Secretary shall, through the Under Secretary for Health, use data from the system and other relevant data to conduct an assessment of how key aspects of the Program are structured and carried out.
					(c)Ongoing monitoring of and modifications to Program
 (1)MonitoringThe Secretary shall use the system implemented under subsection (a) to monitor and assess the workload of the Program, including monitoring and assessment of data on—
 (A)the status of applications, appeals, and home visits in connection with the Program; and (B)the use by caregivers participating in the Program of other support services under the Program such as respite care.
 (2)ModificationsBased on the monitoring and assessment conducted under paragraph (1), the Secretary shall identify and implement such modifications to the Program as the Secretary considers necessary to ensure the Program is functioning as intended and providing veterans and caregivers participating in the Program with services in a timely manner.
						(d)Reports
						(1)Initial report
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate, the Committee on Veterans' Affairs of the House of Representatives, and the Comptroller General of the United States a report that includes—
 (i)the status of the planning, development, and deployment of the system required to be implemented under subsection (a), including any changes in the timeline for the implementation of the system; and
 (ii)an assessment of the needs of family caregivers of veterans described in subparagraph (B), the resources needed for the inclusion of such family caregivers in the Program, and such changes to the Program as the Secretary considers necessary to ensure the successful expansion of the Program to include such family caregivers.
 (B)Veterans describedVeterans described in this subparagraph are veterans who are eligible for the Program under clause (ii) or (iii) of section 1720G(a)(2)(B) of title 38, United States Code, as amended by section 451(a)(1) of this Act, solely due to a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service before September 11, 2001.
 (2)Notification by Comptroller GeneralThe Comptroller General shall review the report submitted under paragraph (1) and notify the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives with respect to the progress of the Secretary in—
 (A)fully implementing the system required under subsection (a); and (B)implementing a process for using such system to monitor and assess the Program under subsection (c)(1) and modify the Program as considered necessary under subsection (c)(2).
							(3)Final report
 (A)In generalNot later than December 31, 2017, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Comptroller General a report on the implementation of subsections (a) through (c).
 (B)ElementsThe report required by subparagraph (A) shall include the following: (i)A certification by the Secretary with respect to whether the information technology system described in subsection (a) has been implemented.
 (ii)A description of how the Secretary has implemented such system. (iii)A description of the modifications to the Program, if any, that were identified and implemented under subsection (c)(2).
 (iv)A description of how the Secretary is using such system to monitor the workload of the Program. (e)DefinitionsIn this section:
 (1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code. (2)ProgramThe term Program means the program of comprehensive assistance for family caregivers under section 1720G(a) of title 38, United States Code, as amended by section 451 of this Act.
						453.Modifications to annual evaluation report on caregiver program of Department of Veterans Affairs
 (a)Barriers to care and servicesSubparagraph (A)(iv) of section 101(c)(2) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1720G note) is amended by inserting , including a description of any barriers to accessing and receiving care and services under such programs before the semicolon.
 (b)Sufficiency of training for family caregiver programSubparagraph (B) of such section is amended— (1)in clause (i), by striking ; and and inserting a semicolon;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new clause:
							
 (iii)an evaluation of the sufficiency and consistency of the training provided to family caregivers under such program in preparing family caregivers to provide care to veterans under such program..
						454.Advisory committee on caregiver policy
 (a)EstablishmentThere is established in the Department of Veterans Affairs an advisory committee on policies relating to caregivers of veterans (in this section referred to as the Committee).
 (b)CompositionThe Committee shall be composed of the following: (1)A chair selected by the Secretary of Veterans Affairs.
 (2)A representative from each of the following agencies or organizations selected by the head of such agency or organization:
 (A)The Department of Veterans Affairs. (B)The Department of Defense.
 (C)The Department of Health and Human Services. (D)The Department of Labor.
 (E)The Centers for Medicare and Medicaid Services. (3)Not less than seven individuals who are not employees of the Federal Government selected by the Secretary from among the following individuals:
 (A)Academic experts in fields relating to caregivers. (B)Clinicians.
 (C)Caregivers. (D)Individuals in receipt of caregiver services.
 (E)Such other individuals with expertise that is relevant to the duties of the Committee as the Secretary considers appropriate.
 (c)DutiesThe duties of the Committee are as follows: (1)To regularly review and recommend policies of the Department of Veterans Affairs relating to caregivers of veterans.
 (2)To examine and advise the implementation of such policies. (3)To evaluate the effectiveness of such policies.
 (4)To recommend standards of care for caregiver services and respite care services provided to a caregiver or veteran by a non-profit or private sector entity.
 (5)To develop recommendations for legislative or administrative action to enhance the provision of services to caregivers and veterans, including eliminating gaps in such services and eliminating disparities in eligibility for such services.
 (6)To make recommendations on coordination with State and local agencies and relevant non-profit organizations on maximizing the use and effectiveness of resources for caregivers of veterans.
						(d)Reports
						(1)Annual report to Secretary
 (A)In generalNot later than December 31, 2016, and not less frequently than annually thereafter until the termination date specified in subsection (e), the chair of the Committee shall submit to the Secretary a report on policies and services of the Department of Veterans Affairs relating to caregivers of veterans.
 (B)ElementsEach report required by subparagraph (A) shall include the following: (i)An assessment of the policies of the Department relating to caregivers of veterans and services provided pursuant to such policies as of the date of submittal of the report.
 (ii)A description of any recommendations made by the Committee to improve the coordination of services for caregivers of veterans between the Department and the entities specified in subparagraphs (B) through (E) of subsection (b)(2) and to eliminate barriers to the effective use of such services, including with respect to eligibility criteria.
 (iii)An evaluation of the effectiveness of the Department in providing services for caregivers of veterans.
 (iv)An evaluation of the quality and sufficiency of services for caregivers of veterans available from non-governmental organizations.
 (v)A description of any gaps identified by the Committee in care or services provided by caregivers to veterans and recommendations for legislative or administrative action to address such gaps.
 (vi)Such other matters or recommendations as the chair considers appropriate. (2)Transmittal to CongressNot later than 90 days after the receipt of a report under paragraph (1), the Secretary shall transmit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a copy of such report, together with such comments and recommendations concerning such report as the Secretary considers appropriate.
 (e)TerminationThe Committee shall terminate on December 31, 2021. 455.Comprehensive study on seriously injured veterans and their caregivers (a)Study requiredDuring the period specified in subsection (d), the Secretary of Veterans Affairs shall provide for the conduct by an independent entity of a comprehensive study on the following:
 (1)Veterans who have incurred a serious injury or illness, including a mental health injury or illness.
 (2)Individuals who are acting as caregivers for veterans. (b)ElementsThe comprehensive study required by subsection (a) shall include the following with respect to each veteran included in such study:
 (1)The health of the veteran and, if applicable, the impact of the caregiver of such veteran on the health of such veteran.
 (2)The employment status of the veteran and, if applicable, the impact of the caregiver of such veteran on the employment status of such veteran.
 (3)The financial status and needs of the veteran. (4)The use by the veteran of benefits available to such veteran from the Department of Veterans Affairs.
 (5)Such other information as the Secretary considers appropriate. (c)ContractThe Secretary shall enter into a contract with an appropriate independent entity to conduct the study required by subsection (a).
 (d)Period specifiedThe period specified in this subsection is the one-year period beginning on the date that is four years after the date specified in section 1720G(a)(2)(B)(i) of title 38, United States Code, as amended by section 451(a)(1) of this Act.
 (e)ReportNot later than 30 days after the end of the period specified in subsection (d), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study required by subsection (a).
					FHealth care agreements
				461.Authorization of agreements between the Department of Veterans Affairs and non-Department extended
			 care providers
 (a)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by adding after section 1703 the following new section:
						
							1703A.Veterans Extended Care Agreements with certain health care providers
 (a)Agreements to furnish extended care(1)In addition to the authority of the Secretary under this chapter to furnish extended care at facilities of the Department and under contracts or sharing agreements entered into under authorities other than this section, the Secretary may furnish extended care through the use of agreements entered into under this section. An agreement entered into under this section may be referred to as a Veterans Extended Care Agreement.
 (2)The Secretary may enter into agreements to furnish extended care under this section with eligible providers that are certified under subsection (d) if the Secretary is not feasibly able to furnish extended care at facilities of the Department.
 (3)An eligible provider, at its discretion, may opt to enter into an agreement under this section instead of a contract or sharing agreement under authorities other than this section.
 (b)Receipt of extended care(1)Eligibility of a veteran for extended care under this section shall be determined as if such care were furnished in a facility of the Department and provisions of this title applicable to veterans receiving extended care in a facility of the Department shall apply to veterans receiving such care under this section.
 (2)In carrying out this section, the Secretary— (A)may not direct veterans seeking extended care to health care providers that have entered into contracts or sharing agreements under authorities other than this section; and
 (B)shall ensure that veterans have the option to determine whether to receive extended care from a health care provider described in subparagraph (A) or an eligible provider that has entered into an agreement under this section.
 (c)Eligible providersFor purposes of this section, an eligible provider is one of the following: (1)A provider of services that has enrolled and entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)).
 (2)A physician or supplier that has enrolled and entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h)).
 (3)A provider of items and services receiving payment under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or a waiver of such a plan.
 (4)A provider that is— (A)an Aging and Disability Resource Center, an area agency on aging, or a State agency (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)); or
 (B)a center for independent living (as defined in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)).
 (5)Such other health care providers as the Secretary considers appropriate for purposes of this section.
 (d)Certification of eligible providers(1)The Secretary shall establish a process for the certification of eligible providers under this section that shall, at a minimum, set forth the following.
 (A)Procedures for the submittal of applications for certification and deadlines for actions taken by the Secretary with respect to such applications.
 (B)Standards and procedures for approval and denial of certification, duration of certification, revocation of certification, and recertification.
 (C)Procedures for assessing eligible providers based on the risk of fraud, waste, and abuse of such providers similar to the level of screening under section 1866(j)(2)(B) of the Social Security Act (42 U.S.C. 1395cc(j)(2)(B)) and the standards set forth under section 9.104 of title 48, Code of Federal Regulations, or any successor regulation.
 (2)The Secretary shall deny or revoke certification to an eligible provider under this subsection if the Secretary determines that the eligible provider is currently—
 (A)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (B)identified as an excluded source on the list maintained in the System for Award Management, or any successor system.
 (e)Terms of agreementsEach agreement entered into with an eligible provider under this section shall include provisions requiring the eligible provider to do the following:
 (1)To accept payment for extended care furnished under this section at rates established by the Secretary for purposes of this section, which shall be, to the extent practicable, the rates paid by the United States for such care to providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (2)To accept payment under paragraph (1) as payment in full for extended care furnished under this section and to not seek any payment for such care from the recipient of such care.
 (3)To furnish under this section only the extended care authorized by the Department under this section unless the eligible provider receives prior written consent from the Department to furnish extended care outside the scope of such authorization.
 (4)To bill the Department for extended care furnished under this section in accordance with a methodology established by the Secretary for purposes of this section.
 (5)Not to seek to recover or collect from a health-plan contract or third party, as those terms are defined in section 1729 of this title, for any extended care for which payment is made by the Department under this section.
 (6)To provide medical records for veterans furnished extended care under this section to the Department in a time frame and format specified by the Secretary for purposes of this section.
 (7)To meet such other terms and conditions, including quality of care assurance standards, as the Secretary may specify for purposes of this section.
 (f)Termination of agreements(1)An eligible provider may terminate an agreement with the Secretary under this section at such time and upon such notice to the Secretary as the Secretary may specify for purposes of this section.
 (2)The Secretary may terminate an agreement with an eligible provider under this section at such time and upon such notice to the eligible provider as the Secretary may specify for purposes of this section, if the Secretary—
 (A)determines that the eligible provider failed to comply substantially with the provisions of the agreement or with the provisions of this section and the regulations prescribed thereunder;
 (B)determines that the eligible provider is— (i)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (ii)identified as an excluded source on the list maintained in the System for Award Management, or any successor system;
 (C)ascertains that the eligible provider has been convicted of a felony or other serious offense under Federal or State law and determines that the continued participation of the eligible provider would be detrimental to the best interests of veterans or the Department; or
 (D)determines that it is reasonable to terminate the agreement based on the health care needs of a veteran or veterans.
 (g)Periodic review of certain agreements(1)Not less frequently than once every two years, the Secretary shall review each Veterans Extended Care Agreement of material size entered into during the two-year period preceding the review to determine whether it is feasible and advisable to furnish the extended care furnished under such agreement at facilities of the Department or through contracts or sharing agreements entered into under authorities other than this section.
 (2)(A)Subject to subparagraph (B), a Veterans Extended Care Agreement is of material size as determined by the Secretary for purposes of this section.
 (B)A Veterans Extended Care Agreement entered into after September 30, 2016, is of material size if the purchase of extended care under the agreement exceeds $1,000,000 annually. The Secretary may adjust such amount to account for changes in the cost of health care based upon recognized health care market surveys and other available data and shall publish any such adjustments in the Federal Register.
 (h)Exclusion of certain Federal contracting provisions(1)An agreement under this section may be entered into without regard to any law that would require the Secretary to use competitive procedures in selecting the party with which to enter into the agreement.
 (2)(A)Except as provided in subparagraph (B) and unless otherwise provided in this section or regulations prescribed pursuant to this section, an eligible provider that enters into an agreement under this section is not subject to, in the carrying out of the agreement, any law that providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) are not subject to.
 (B)Notwithstanding subparagraph (A), an eligible provider that enters into an agreement under this section shall be subject to all laws regarding integrity, ethics, fraud, or that subject a person to civil or criminal penalties as if such laws were incorporated into its provider agreements.
 (i)Quality of careThe Secretary shall establish through regulation a system or systems for— (1)monitoring the quality of extended care furnished to veterans under this section; and
 (2)assessing the quality of extended care furnished by an eligible provider under this section prior to the renewal of a Veterans Extended Care Agreement with the eligible provider.
 (j)Dispute resolution(1)The Secretary shall establish administrative procedures for eligible providers with which the Secretary has entered an agreement under this section to present any dispute arising under or related to the agreement.
 (2)Before using any dispute resolution mechanism under chapter 71 of title 41 with respect to a dispute arising under an agreement under this section, an eligible provider must first exhaust the administrative procedures established by the Secretary under paragraph (1).
 (k)SunsetThe Secretary may not furnish extended care through the use of an agreement entered into under this section after the date that is two years after the date of the enactment of the Jason Simcakoski Memorial Act..
 (b)RegulationsThe Secretary of Veterans Affairs shall prescribe an interim final rule to carry out section 1703A of such title, as added by subsection (a), not later than one year after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item related to section 1703 the following new item:
						1703A. Veterans Extended Care Agreements with certain health care  providers..
					462.Modification of authority to enter into agreements with State homes to provide nursing home care
					(a)Use of agreements
 (1)In generalParagraph (1) of section 1745(a) of title 38, United States Code, is amended, in the matter preceding subparagraph (A), by striking a contract (or agreement under section 1720(c)(1) of this title) and inserting an agreement.
 (2)PaymentParagraph (2) of such section is amended by striking contract (or agreement) each place it appears and inserting agreement. (b)Exclusion of certain Federal contracting provisionsSuch section is amended by adding at the end the following new paragraphs:
						
 (4)(A)An agreement under paragraph (1) may be entered into without regard to any law that would require the Secretary to use competitive procedures in selecting the party with which to enter into the agreement.
 (B)(i)Except as provided in clause (ii) and unless otherwise provided in this section or regulations prescribed pursuant to this section, a State home that enters into an agreement under paragraph (1) is not subject to, in the carrying out of the agreement, any law that a provider described in subparagraph (C) is not subject to under the original Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.).
 (ii)Notwithstanding clause (i), a State home that enters into an agreement under paragraph (1) shall be subject to all laws regarding integrity, ethics, fraud, or that subject a person to civil or criminal penalties as if such laws were incorporated into its provider agreements.
 (C)A provider described in this subparagraph is one of the following: (i)A provider of services that has enrolled and entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)).
 (ii)A physician or supplier that has enrolled and entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h)).
 (iii)A provider of items and services receiving payment under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or a waiver of such a plan.
 (5)The Secretary may not furnish nursing home care under an agreement entered into under paragraph (1) after the date that is two years after the date of the enactment of the Jason Simcakoski Memorial Act..
 (c)Effective dateThe amendments made by this section shall apply to agreements entered into under section 1745(a) of such title on and after the date that is 30 days after the date of the enactment of this Act.
					VOther matters
			501.Extension of temporary increase in number of judges on United States Court of Appeals for Veterans
			 Claims
 (a)In generalSubsection (i)(2) of section 7253 of title 38, United States Code, is amended by striking January 1, 2013 and inserting January 1, 2021. (b)Report (1)In generalNot later than June 30, 2020, the chief judge of the United States Court of Appeals for Veterans Claims shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the temporary expansions of the Court under section 7253 of title 38, United States Code.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)An assessment of the effect of the expansions on ensuring appeals are handled in a timely manner.
 (B)A description of the ways in which the complexity levels of the appeals acted on by the Court may have changed based on service during recent conflicts compared to those based on service from previous eras.
 (C)A recommendation on whether the number of judges should be adjusted at the end of the temporary expansion period, including statistics, projections, trend analyses, and other information to support the recommendation.
						502.Repeal inapplicability of modification of basic allowance for housing to benefits under laws
			 administered by Secretary of Veterans Affairs
 (a)RepealSubsection (b) of section 604 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 37 U.S.C. 403 note) is repealed.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2016. 503.Department of Veterans Affairs program of internal audits (a)In generalSubchapter II of chapter 5 of title 38, United States Code, is amended by inserting after section 527 the following new section:
					
						527A.Program of internal audits
 (a)Program required(1)The Secretary shall carry out a program of internal audits and self-analysis to improve the furnishing of benefits and health care to veterans and their families.
 (2)The Secretary shall carry out the program required by paragraph (1) through an office the Secretary shall establish for purposes of the program within the office of the Secretary that is interdisciplinary and independent of—
 (A)the other offices within the office of the Secretary; and (B)the covered administrations (or functions of such administrations), staff organizations, and staff offices identified under subsection (b)(1)(A).
 (b)Program requirements(1)In carrying out the program required by subsection (a), the Secretary shall— (A)conduct periodic risk assessments of the Department to identify those covered administrations (or functions of such administrations), staff organizations, and staff offices of the Department the audit of which would lead towards the greatest improvement in the furnishing of benefits and health care to veterans and their families;
 (B)develop plans that are informed by the risk assessments conducted under paragraph (1) to conduct internal audits of the covered administrations (or functions of such administrations), staff organizations, and staff offices identified under subparagraph (A); and
 (C)conduct internal audits in accordance with the plans developed pursuant to subparagraph (B). (2)The Secretary shall carry out under the program required by subsection (a) an audit of not fewer than five covered administrations (or functions of such administrations), staff organizations, or staff offices of the Department each year.
 (3)In identifying covered administrations (or functions of such administrations), staff organizations, and staff offices of the Department under paragraph (1)(A), the Secretary shall accord priority to the covered administrations and functions of such administrations.
 (4)(A)For purposes of this subsection, the covered administrations of the Department are the following: (i)The National Cemetery Administration.
 (ii)The Veterans Benefits Administration. (iii)The Veterans Health Administration.
 (B)For purposes this subsection, the covered staff organizations of the Department are the following: (i)The Office of Acquisition, Logistics, and Construction.
 (ii)The Advisory Committee Management Office. (iii)The Board of Veterans' Appeals.
 (iv)The Center for Faith-Based and Neighborhood Partnerships. (v)The Center for Minority Veterans.
 (vi)The Center for Women Veterans. (vii)The Office of General Counsel.
 (viii)The Office of Regulation Policy and Management. (ix)The Office of Employment Discrimination Complaint Adjudication.
 (x)The Office of Interagency Care and Benefits Coordination. (xi)The Office of Small and Disadvantaged Business Utilization.
 (xii)The Office of Survivors Assistance. (xiii)The Veterans' Service Organizations Liaison.
 (C)For purposes of this subsection, the covered staff offices of the Department are the following: (i)The office of the Assistant Secretary for Congressional and Legislative Affairs.
 (ii)The office of the Assistant Secretary for Human Resources and Administration. (iii)The office of the Assistant Secretary for Information and Technology.
 (iv)The Office of Management. (v)The office of the Assistant Secretary for Operations, Security, and Preparedness.
 (vi)The office of the Assistant Secretary for Policy and Planning. (vii)The office of the Assistant Secretary for Public and Intergovernmental Affairs.
 (c)Reports(1)(A)Not later than 90 days after completing an audit under the program required by subsection (a), the Secretary shall submit to the appropriate committees of Congress a report on the audit.
 (B)Each report submitted under subparagraph (A) with respect to an audit shall include the following: (i)A summary of the audit.
 (ii)The findings of the Secretary with respect to the audit. (iii)Such recommendations as the Secretary may have for legislative or administrative action to improve the furnishing of benefits and health care to veterans and their families.
 (iv)Plans to carry out the recommendations submitted under clause (iii), including timelines for completion of such plans.
 (2)(A)Not later than September 1 of each year, the Secretary shall submit to the appropriate committees of Congress a report on the administration of this section.
 (B)Each report submitted under subparagraph (A) shall include the following: (i)A detailed description of each matter for which a recommendation was submitted under clause (iii) of paragraph (1)(B) and with respect to which plans that were submitted under clause (iv) of such paragraph have not been completed.
 (ii)A plan for the conduct of audits under this section during the first fiscal year beginning after the fiscal year in which the report is submitted, which shall include the following:
 (I)A description of any risk assessments the Secretary plans to conduct in such fiscal year. (II)A summary of each audit the Secretary plans to conduct in such fiscal year, including a description of the subject matter of the audit and identification of the administration, office, or function to be audited.
 (3)In this subsection, the term appropriate committees of Congress includes— (A)the Committee on Veterans' Affairs, the Committee on Appropriations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Veterans' Affairs, the Committee on Appropriations, and the Committee on Oversight and Government Reform of the House of Representatives..
 (b)First risk assessmentThe Secretary of Veterans Affairs shall complete the first risk assessment required by section 527A(b)(1)(A) of such title, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by inserting after the item relating to section 527 the following new item:
					527A. Program of internal audits..
 504.Improvement of training for managersThe Secretary of Veterans Affairs shall provide to each employee of the Department of Veterans Affairs who is employed by the Department in a managerial position periodic training on the following:
 (1)The rights of whistleblowers and how to address a report by an employee of a hostile work environment, reprisal, or harassment.
 (2)How to effectively motivate, manage, and reward the employees who report to the manager. (3)How to effectively manage employees who are performing at an unacceptable level and access assistance from the human resources office of the Department and the Office of the General Counsel of the Department with respect to those employees.Amend the title so as to read: A bill to amend title 38, United States Code, to improve the benefits and health care provided by
			 the Department of Veterans Affairs, and for other purposes..December 7, 2016Reported with an amendment and an amendment to the title